Exhibit 10.1


SHARE EXCHANGE AGREEMENT


AMONG


NEW ENERGY SYSTEMS GROUP


ANYTONE INTERNATIONAL (H.K.) CO., LTD.


SHENZHEN ANYTONE TECHNOLOGY CO., LTD.


AND


THE SHAREHOLDERS OF ANYTONE INTERNATIONAL (H.K.) CO., LTD. LISTED ON SCHEDULE 1
----------


DATED AS OF


NOVEMBER __, 2009
 
 
 
 

--------------------------------------------------------------------------------


 

 
TABLE OF CONTENTS



  PAGE
INDEX OF SCHEDULES AND EXHIBITS
IV
   
ARTICLE I EXCHANGE OF SHARES
1
   
   1.1    Agreement to Sell
1
   1.2    Purchase Price
1
   1.3    Mechanics of Exchange
2
   1.4    No Fractional Shares
2
   
ARTICLE II REPRESENTATIONS AND WARRANTIES OF Anytone
2
   
   2.1    Organization and Qualification
3
   2.2    Subsidiaries
3
   2.3    Formation Documents
3
   2.4    Authorization and Validity of this Agreement
3
   2.5    No Violation
4
   2.6    Capitalization and Related Matters
4
   2.7    Compliance with Laws and Other Instruments
5
   2.8    Certain Proceedings
6
   2.9    No Brokers or Finders
6
   2.10  Title to and Condition of Properties
6
   2.11  Absence of Undisclosed Liabilities
7
   2.12  Changes
7
   2.13  Material Contracts
8
   2.14  Tax Returns and Audits
9
   2.15  Material Assets
10
   2.16  Insurance Coverage
10
   2.17  Litigation; Orders
11
   2.18  Licenses
11
   2.19  Interested Party Transactions
11
   2.20  Governmental Inquiries
12
   2.21  Bank Accounts and Safe Deposit Boxes
12
   2.22  Intellectual Property
12
   2.23  Stock Option Plans; Employee Benefits
12
   2.24  Employee Matters
13
   2.25  Environmental and Safety Matters
13
   2.26  Material Customers
14
   2.27  Inventories
14
   2.28  Money Laundering Laws
14
   2.29  Disclosure
15
   2.30  Finders and Brokers
15

      
i

--------------------------------------------------------------------------------


 

 
PAGE
ARTICLE III REPRESENTATIONS AND WARRANTIES OF NEWN
16
   
   3.1    Organization; Good Standing
16
   3.2    NEWN Common Stock
16
   3.3    Authority; Binding Nature of Agreements
16
   3.4    Non-Contravention; Consents
17
   3.5    Finders and Brokers
18
   3.6    Reports and Financial Statements; Absence of Certain Changes
18
   3.7    Compliance with Applicable Law
19
   3.8    Complete Copies of Requested Reports
19
   3.9    Full Disclosure
19
   
ARTICLE IV COVENANTS OF ANYTONE
19
   
   4.1    Access and Investigation
19
   4.2    Operation of Business
20
   4.3    Filings and Consents; Cooperation
21
   4.4    Notification; Updates to Disclosure Schedules
22
   4.5    Commercially Reasonable Efforts
23
   4.6    Confidentiality; Publicity
23
   
ARTICLE V COVENANTS OF NEWN
23
   
   5.1    Notification
23
   5.2    Filings and Consents; Cooperation
24
   5.3    Commercially Reasonable Efforts
24
   5.4    Disclosure of Confidential Information
24
   5.5    Indemnification
25
   
ARTICLE VI CLOSING CONDITIONS OF NEWN
27
   
   6.1    Accuracy of Representations and Warranties
27
   6.2    Additional Conditions to Closing
27
   6.3    Performance of Agreements
28
   6.4    Consents
28
   6.5    No Material Adverse Change
28
   6.6    Anytone Closing Certificates
28
   6.7    Transactional Agreements
28
   6.8    Delivery of Stock Certificates, Minute Book and Corporate Seal
29
   
ARTICLE VII CLOSING CONDITIONS OF THE SHAREHOLDERS
29
   
   7.1    Accuracy of Representations and Warranties
29
   7.2    Additional Conditions to Closing
29
   7.3    NEWN Closing Certificates
30
   7.4    No Material Adverse Change
30

      
 
ii

--------------------------------------------------------------------------------


 

 
PAGE
   7.5    Performance of Agreements
30
   7.6    Consents
30
   7.7    NEWN Stock
30
   
ARTICLE VIII FURTHER ASSURANCES
31
   
ARTICLE IX TERMINATION
31
   
   9.1    Termination
31
   9.2    Termination Procedures
32
   9.3    Effect of Termination
32
   
ARTICLE X MISCELLANEOUS
33
   
   10.1   Survival of Representations and Warranties
33
   10.2   Expenses
33
   10.3   Entire Agreement
33
   10.4   Counterparts
33
   10.5   Descriptive Headings
33
   10.6   Notices
34
   10.7   Choice of Law
34
   10.8   Binding Effect; Benefits
34
   10.9   Assignability
35
   10.10  Waiver and Amendment
35
   10.11  Attorneys' Fees
35
   10.12  Severability
35
   10.13  Construction
35


 
COUNTERPART SIGNATURE PAGE SHARE EXCHANGE AGREEMENT AMONG NEW ENERGY SYSTEMS
GROUP, ANYTONE INTERNATIONAL (H.K.) CO., LTD., SHENZHEN ANYTONE TECHNOLOGY CO.,
LTD. AND THE SHAREHOLDERS NAMED THEREIN
 
 
iii

--------------------------------------------------------------------------------


 

 
INDEX OF SCHEDULES AND EXHIBITS


Exhibits:


A.    Certain Definitions


Schedules:


1.    Shareholders of Anytone International (H.K.) Co., Ltd. and Shenzhen
Anytone Technology Co., Ltd.


2.    Anytone International and Shenzhen Anytone Technology Co., Ltd. Disclosure
Schedule












iv

--------------------------------------------------------------------------------


 


SHARE EXCHANGE AGREEMENT


      THIS SHARE EXCHANGE AGREEMENT (the “AGREEMENT”) dated as of November ___,
2009, is entered into by and among New Energy Systems Group (formerly known as
China Digital Communication Group), a Nevada corporation (“NEWN”), Anytone
International (H.K.) Co., Ltd., corporation organized under the laws of Hong
Kong, China (“Anytone International”), Shenzhen Anytone Technology Co., Ltd. a
Shenzhen corporation in China (“Anytone”), and the shareholders of Anytone
International listed on Schedule 1 to this Agreement (each, a “Shareholder” and,
collectively, the “Shareholders”).


RECITALS


      A. The Shareholders own the number of shares of capital stock in
Anytone  International (the “Shares”) set forth opposite each Shareholder's name
on Schedule 1, which Shares collectively constitute all of the issued and
outstanding shares of capital stock in Anytone International.


      B. Anytone International is a holding company and the sole shareholder of
Anytone.  Anytone International's sole assets are its shareholdings in Anytone.


      C. NEWN desires to purchase from the Shareholders, and the Shareholders
desire to sell to NEWN, the Shares in exchange for shares of NEWN Common Stock,
and cash, all on the terms and subject to the conditions set forth in this
Agreement (the “Exchange”).


      D. As a result of the Exchange, NEWN will become the sole shareholder of
Anytone International, and through Anytone International, will own all of the
issued and outstanding stock of Anytone.


      E. Certain capitalized terms used in this Agreement are defined on Exhibit
A.


AGREEMENT


      In consideration of the agreements, provisions and covenants set forth
below, NEWN, Anytone International, the Shareholders and Anytone, hereby agree
as follows:


ARTICLE I.


EXCHANGE OF SHARES


      1.1 AGREEMENT TO SELL.


      Upon the terms and subject to all of the conditions contained herein, each
of the Shareholders hereby agrees to sell, assign, transfer and deliver to NEWN,
and NEWN hereby agrees to purchase and accept from each of the Shareholders, on
the Closing Date, the Shares.


      1.2 PURCHASE PRICE.


      As full consideration for the sale, assignment, transfer and delivery of
total the Shares by the Shareholders to NEWN, and upon the terms and subject to
all of the conditions contained herein, NEWN shall issue to the Shareholders an
aggregate of 3,593,939 shares of NEWN Common Stock with standard restrictive
legend (the “Acquisition Shares”, based upon the Average NEWN Stock Price), and
pay cash consideration of US $10,000,000 pro rata to the Shareholders as set
forth on Schedule 1.




1

--------------------------------------------------------------------------------


 
 
1.3 MECHANICS OF EXCHANGE.


      (a) At the Closing, each Shareholder shall surrender the certificate or
certificates that immediately prior to the Closing represented the Anytone
International Common Stock (the “Certificates”) to the exchange agent designated
by NEWN in exchange for the Acquisition Shares.


      (b) Promptly after the Closing, NEWN or its designated exchange agent
shall make available to each Shareholder a letter of transmittal and
instructions for use in effecting the surrender of Certificates in exchange for
the Acquisition Shares. Upon surrender of a Certificate to such exchange agent
together with the letter of transmittal, duly executed, the Shareholder shall be
entitled to receive in exchange therefor such number of Acquisition Shares and
cash as such Shareholder has the right to receive in respect of the Certificate
so surrendered pursuant to the provisions of this Article I.


      1.4 NO FRACTIONAL SHARES.


      No fraction of a share of NEWN Common Stock shall be issued in the
Exchange. In lieu of fractional shares, the Shareholders upon surrender of their
Certificates as set forth in Section 1.3 shall be paid an amount in cash,
without interest, rounded to the nearest cent, determined by multiplying the
fractional interest to which such Shareholder would otherwise be entitled by the
Average NEWN Stock Price as of the date on which this Agreement has been signed
by all parties.


      1.5 CLOSING.


      The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place in Shenzhen at 9:00 a.m., local time, on or before
December 20, 2009 (the “Closing Date”); provided, however, that if all of the
other conditions set forth in Articles VI and VII hereof are not satisfied or
waived, unless this Agreement has been terminated under Section 9 hereof, or at
such date, the Closing Date shall be the business day following the day on which
all such conditions have been satisfied or waived, or at such other date, time
and place as NEWN and Anytone International, Anytone and the Shareholders shall
agree.


ARTICLE II.


REPRESENTATIONS AND WARRANTIES OF ANYTONE


      Except as set forth in the Disclosure Schedule attached hereto provided by
Anytone International and Anytone (the “Anytone International and Anytone
Disclosure Schedule”), the parts of which are numbered to correspond to the
section numbers of this Agreement, each of Anytone International, Anytone and
the Shareholders represents and warrants jointly and severally to NEWN as
follows:


2

--------------------------------------------------------------------------------






      2.1 ORGANIZATION AND QUALIFICATION.


      Each of Anytone International and Anytone is duly and validly
incorporated, and in good standing existing under the laws of China, has all
requisite authority and power (corporate and other), governmental licenses,
authorizations, consents and approvals to carry on its business as presently
conducted and as contemplated to be conducted, to own, hold and operate its
properties and assets as now owned, held and operated by it, to enter into this
Agreement, to carry out the provisions hereof except where the failure to be in
good standing or to have such governmental licenses, authorizations, consents
and approvals will not, in the aggregate, either (i) have a Material Adverse
Effect on the business, assets or financial condition of Anytone International
or Anytone, or (ii) impair the ability of Anytone International or Anytone to
perform its material obligations under this Agreement. Each of Anytone
International and Anytone is duly qualified, licensed or domesticated as a
foreign corporation in good standing in each jurisdiction wherein the nature of
its activities or its properties owned or leased requires such qualification,
licensing or domestication, except where the failure to be so qualified,
licensed or domesticated will not have a Material Adverse Effect.


      2.2 SUBSIDIARIES.


      Except for Anytone International’s wholly owned subsidiary Anytone,
Anytone International and Anytone do not own directly or indirectly, any equity
or other ownership interest in any corporation, partnership, joint venture or
other entity or enterprise. Anytone International and Anytone do not have any
direct or indirect interests of stock ownership or otherwise in any corporation,
partnership, joint venture, firm, association or business enterprise, and is not
party to any agreement to acquire such an interest.


      2.3 FORMATION DOCUMENTS.


      The copies of the formation documents of each of Anytone International or
Anytone (collectively, the “Organizational Documents”) that have been delivered
to NEWN prior to the execution of this Agreement are true and complete and have
not been amended or repealed. Anytone International and Anytone are not in
violation or breach of any of the provisions of the Organizational Documents,
except for such violations or breaches which, in the aggregate, will not have a
Material Adverse Effect on Anytone International or Anytone.


      2.4 AUTHORIZATION AND VALIDITY OF THIS AGREEMENT.


      This Agreement and each of the Transaction Agreements constitute the
legal, valid and binding obligation of each person or entity who is a party
thereto (other than NEWN), enforceable against each such person or entity in
accordance with its terms, except as such enforcement is limited by general
equitable principles, or by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors rights generally. Each of Anytone
International, the Shareholders and Anytone has all requisite legal capacity to
execute and deliver this Agreement and the Transaction Agreements to which he or
she is a party, and to perform its, his or her obligations hereunder and
thereunder. The execution and delivery by each of Anytone International, Anytone
and each Shareholders of this Agreement and the Transaction Agreements (to the
extent either is a party thereto), and the consummation of the transactions
contemplated herein and therein (the “Transactions”) have been authorized by all
necessary corporate or other action on the part of Anytone International,
Anytone and each of the Shareholders. This Agreement and the Transaction
Agreements have been duly executed and delivered by the parties thereto (other
than NEWN).


3

--------------------------------------------------------------------------------


 
      2.5 NO VIOLATION.


      Neither the execution nor delivery of this Agreement or the Transaction
Agreements, nor the consummation or performance of any of the Transactions by
Anytone International, Anytone or the Shareholders will directly or indirectly:


      (i) violate or conflict with any provision of the Organizational Documents
of Anytone or Anytone International; (B) result in (with or without notice or
lapse of time) a violation or breach of, or conflict with or constitute a
default or result in the termination or in a right of termination or
cancellation of, or accelerate the performance required by, or require notice
under, any agreement, promissory note, lease, instrument or arrangement to which
Anytone International or Anytone or any of its assets are bound or result in the
creation of any Liens upon Anytone International or Anytone or any of its
assets; (C) violate any order, writ, judgment, injunction, ruling, award or
decree of any Governmental Body; (D) violate any statute, law or regulation of
any jurisdiction as such statute, law or regulation that relates to the
Shareholders, Anytone International or Anytone or any of the assets of Anytone
International or Anytone; or (E) result in cancellation, modification,
revocation or suspension of any permits, licenses, registrations, consents,
approvals, authorizations or certificates issued or granted by any Governmental
Body which are held by or granted to the Shareholders, Anytone International or
Anytone or which are necessary for the conduct of Anytone International's or
Anytone's business; or (ii) to the knowledge of Anytone International, Anytone
or any of the Shareholders, cause Anytone International or Anytone to become
subject to, or to become liable for the payment of, any Tax (as hereinafter
defined) or cause any of the assets owned by Anytone International or Anytone to
be reassessed or revalued by any taxing authority or other Governmental Body.


      None of Anytone International, Anytone or the Shareholders is or will be
required to give any notice to or obtain any approval, consent, ratification,
waiver or other authorization (a “Consent”) from any person or entity
(including, without limitation, any Governmental Body) in connection with (i)
the execution and delivery of this Agreement or any of the Transaction
Agreements, or (ii) the consummation or performance of any of the Transactions.


      2.6 CAPITALIZATION AND RELATED MATTERS.


      (a) Capitalization. The registered authorized and outstanding capital
stock of Anytone International consists of 3,600,000 shares and Anytone’s
registered capital is RMB $3,600,000 ($527,280 dollars). Except as set forth in
the preceding sentence, no other class of capital stock or other security of
Anytone International or Anytone is authorized, issued, reserved for issuance or
outstanding. The Shareholders, as of the Closing Date, are the lawful, record
and beneficial owners of the number of Anytone International Common Stock set
forth opposite each Seller's name on Schedule 1 attached hereto, which shares
constitute all of the issued and outstanding capital stock of Anytone
International. Anytone International, as of the Closing Date, is the lawful,
record and beneficial owner of Anytone. The Shareholders have, as of the date
hereof and as of the Closing Date, valid and marketable title to their
respective Shares, free and clear of all Liens (including, without limitation,
any claims of spouses under applicable community property laws) and are the
lawful, record and beneficial owners of all of the Shares. Anytone
International, as of the date hereof is, and as of the Closing Date will be, the
lawful, record and sole beneficial owner thereof.  Except as is issued to and
held by the Shareholders or Anytone International, no other class of capital
stock or other security of Anytone International or Anytone, as applicable, is
authorized, issued, reserved for issuance or outstanding. At the Closing, NEWN
will be vested with good and marketable title to the Shares, free and clear of
all Liens (including, without limitation, any claims of spouses under applicable
community property laws). No legend or other reference to any purported Lien
appears upon any certificate representing the shares. Each of the Shares has
been duly authorized and validly issued and is fully paid and nonassessable.
None of the outstanding capital or other securities of Anytone International or
Anytone was issued, redeemed or repurchased in violation of the Securities Act
of 1933, as amended (the “Securities Act”), or any other securities or “blue
sky” laws.
 
 
4

--------------------------------------------------------------------------------


 
      (b) No Redemption Requirements. There are no authorized or outstanding
options, warrants, equity securities, calls, rights, commitments or agreements
of any character by which Anytone International, Anytone or any of the
Shareholders is obligated to issue, deliver or sell, or cause to be issued,
delivered or sold, any shares of capital stock or other securities of Anytone
International or Anytone. There are no outstanding contractual obligations
(contingent or otherwise) of Anytone International or Anytone to retire,
repurchase, redeem or otherwise acquire any outstanding shares of capital stock
of, or other ownership interests in, Anytone International or Anytone or to
provide funds to or make any investment (in the form of a loan, capital
contribution or otherwise) in any other entity.


      2.7 COMPLIANCE WITH LAWS AND OTHER INSTRUMENTS.


      Except as would not have a Material Adverse Effect, the business and
operations of Anytone International and Anytone have been and are being
conducted in accordance with all applicable foreign, federal, provincial and
local laws, rules and regulations and all applicable orders, injunctions,
decrees, writs, judgments, determinations and awards of all courts and
governmental agencies and instrumentalities. There are no permits, bonuses,
registrations, consents, approvals, authorizations, certificates, or any waiver
of the foregoing, which are required to be issued or granted by a Governmental
Body for the conduct of the Business as presently conducted or the ownership of
the assets of Anytone International and Anytone. Except as would not have a
Material Adverse Effect, each of Anytone International or Anytone is not, and
has not received notice alleging that it is, in violation of, or (with or
without notice or lapse of time or both) in default under, or in breach of, any
term or provision of the Organizational Documents or of any indenture, loan or
credit agreement, note, deed of trust, mortgage, security agreement or other
material agreement, lease, license or other instrument, commitment, obligation
or arrangement to which Anytone International or Anytone is a party or by which
any of Anytone International's or Anytone's properties, assets or rights are
bound or affected. To the knowledge of Anytone International and Anytone, no
other party to any material contract, agreement, lease, license, commitment,
instrument or other obligation to which Anytone International or Anytone is a
party is (with or without notice or lapse of time or both) in default thereunder
or in breach of any term thereof. Each of Anytone International and Anytone is
not subject to any obligation or restriction of any kind or character, nor is
there, to the knowledge of Anytone International or Anytone, any event or
circumstance relating to Anytone International or Anytone that materially and
adversely affects in any way its business, properties, assets or prospects or
that prohibits Anytone International or Anytone from entering into this
Agreement and the Transaction Agreements or would prevent or make burdensome its
performance of or compliance with all or any part of this Agreement, the
Transaction Agreements or the consummation of the Transactions contemplated
hereby or thereby.












5

--------------------------------------------------------------------------------




      2.8 CERTAIN PROCEEDINGS.


      There are no outstanding or pending Proceeding that has been commenced
against or involving Anytone International or Anytone, their respective officers
and directors, or any of their assets and, to the knowledge of Anytone
International or Anytone and the Shareholders, no matters of the foregoing
nature are contemplated or threatened. None of Anytone International, Anytone,
their respective officers and directors, or the Shareholders have been charged
with, and is not threatened with, or under any investigation with respect to,
any allegation concerning any violation of any provision of any federal,
provincial, local or foreign law, regulation, ordinance, order or administrative
ruling, and is not in default with respect to any order, writ, injunction or
decree of any Governmental Body.


      2.9 NO BROKERS OR FINDERS.


      None of Anytone International, Anytone, the Shareholders, or any officer,
director, independent contractor, consultant, agent or employee of Anytone
International or Anytone has agreed to pay, or has taken any action that will
result in any person or entity becoming obligated to pay or entitled to receive,
any investment banking, brokerage, finder's or similar fee or commission in
connection with this Agreement or the Transactions. Anytone International,
Anytone and the Shareholders shall jointly and severally indemnify and hold NEWN
harmless against any liability or expense arising out of, or in connection with,
any such claim.


      2.10 TITLE TO AND CONDITION OF PROPERTIES.


      Each of Anytone International and Anytone has good, valid and marketable
title to all of its properties and assets (whether real, personal or mixed, and
whether tangible or intangible) reflected as owned in its books and records,
free and clear of all Liens. Each of Anytone International and Anytone owns or
holds under valid leases or other rights to use all real property, plants,
machinery, equipment and all assets necessary for the conduct of its business as
presently conducted, except where the failure to own or hold such property,
plants, machinery, equipment and assets would not have a Material Adverse Effect
on Anytone International or Anytone. No Person other than Anytone International
or Anytone owns or has any right to the use or possession of the assets used in
Anytone International's or Anytone's business. The buildings, plants, machinery
and equipment necessary for the conduct of the business of Anytone International
or Anytone as presently conducted are structurally sound, are in good operating
condition and repair and are adequate for the uses to which they are being put
or would be put in the Ordinary Course of Business, in each case, taken as a
whole, and none of such buildings, plants, machinery or equipment is in need of
maintenance or  repairs, except for ordinary, routine maintenance and repairs
that are not material in nature or cost.
 
 




6

--------------------------------------------------------------------------------


 
      2.11 ABSENCE OF UNDISCLOSED LIABILITIES.


      Anytone International and Anytone have no debt, obligation or liability
(whether accrued, absolute, contingent, liquidated or otherwise, whether
asserted or unasserted, whether due or to become due, whether or not known to
Anytone International or Anytone) arising out of any transaction entered into
prior to the Closing Date or any act or omission prior to the Closing Date which
individually or taken together would constitute a Material Adverse Effect on
Anytone International or Anytone and have no debt, obligation or liability to
each other or any of the Shareholders or their affiliates, except to the extent
specifically set forth on or reserved against on the Balance Sheet of Anytone
International or Anytone.


      The financial statements of Anytone International and Anytone provided to
NEWN are consistent with the books and records of Anytone and Anytone
International and fairly present in all material respects the financial
condition, assets and liabilities of Anytone International and Anytone, as
applicable, taken as a whole, as of the dates and periods indicated, and were
prepared in accordance with GAAP (except as otherwise indicated therein or in
the notes thereto).


      2.12 CHANGES.


      Neither Anytone International nor Anytone has, since September 30, 2009:


      (a) Ordinary Course of Business. Conducted its business or entered into
any transaction other than in the Ordinary Course of Business, except for this
Agreement.


      (b) Adverse Changes. Suffered or experienced any change in, or affecting,
its condition (financial or otherwise), properties, assets, liabilities,
business, operations, results of operations or prospects which would have a
Material Adverse Effect;


      (c) Loans. Made any loans or advances to any Person other than travel
advances and reimbursement of expenses made to employees, officers and directors
in the Ordinary Course of Business;


      (d) Compensation and Bonuses. Made any payments of any bonuses or
compensation other than regular salary payments, or increase in the salaries, or
payment on any of its debts in the Ordinary Course of Business, to any of its
shareholders, directors, officers, employees, independent contractors or
consultants or entry into by it of any employment, severance, or similar
contract with any director, officer, or employee, independent contractor or
consultant; Adopted, or increased in the payments to or benefits under, any
profit sharing, bonus, deferred compensation, savings, insurance, pension,
retirement, or other employee benefit plan for or with any of its employees;


      (e) Liens. Created or permitted to exist any Lien on any of its properties
or assets other than Permitted Liens;


      (f) Capital Stock. Issued, sold, disposed of or encumbered, or authorized
the issuance, sale, disposition or encumbrance of, or granted or issued any
option to acquire any shares of its capital stock or any other of its securities
or any Equity Security, or altered the term of any of its outstanding securities
or made any change in its outstanding shares of capital stock or its
capitalization, whether by reason of reclassification, recapitalization, stock
split, combination, exchange or readjustment of shares, stock dividend or
otherwise; changed its authorized or issued capital stock; granted any stock
option or right to purchase shares of its capital stock; issued any security
convertible into any of its capital stock; granted any registration rights with
respect to shares of its capital stock; purchased, redeemed, retired, or
otherwise acquired any shares of its capital stock; declared or paid any
dividend or other distribution or payment in respect of shares of capital stock
of any other entity;

 
7

--------------------------------------------------------------------------------


 
      (g) Dividends. Declared, set aside, made or paid any dividend or other
distribution to any of its shareholders;


      (h) Material Contracts. Terminated or modified any of its Material
Contract except for termination upon expiration in accordance with the terms of
such agreements, a description of which is included in the Anytone International
and Anytone's Disclosure Schedule;


      (i) Claims. Released, waived or cancelled any claims or rights relating to
or affecting Anytone International or Anytone in excess of US$10,000 in the
aggregate or instituted or settled any Proceeding involving in excess of
US$10,000 in the aggregate;


      (j) Discharged Liabilities. Paid, discharged, cancelled, waived or
satisfied any claim, obligation or liability in excess of US$10,000 in the
aggregate, except for liabilities incurred prior to the date of this Agreement
in the Ordinary Course of Business;


      (k) Indebtedness. Created, incurred, assumed or otherwise become liable
for any Indebtedness or commit to any endeavor involving a commitment in excess
of US$10,000 in the aggregate, other than contractual obligations incurred in
the Ordinary Course of Business;


      (l) Guarantees. Guaranteed or endorsed in a material amount any obligation
or net worth of any Person;


      (m) Acquisitions. Acquired the capital stock or other securities or any
ownership interest in, or substantially all of the assets of, any other Person;


      (n) Accounting. Changed its method of accounting or the accounting
principles or practices utilized in the preparation of its financial statements,
other than as required by GAAP;


      (o) Agreements. Entered into any agreement, or otherwise obligated itself,
to do any of the foregoing.


      2.13 MATERIAL CONTRACTS.


      Each of Anytone International and Anytone has delivered to NEWN, prior to
the date of this Agreement, true, correct and complete copies of each of its
Material Contracts.


      (a) No Defaults. The Material Contracts of each of Anytone International
and Anytone are valid and binding agreements of Anytone and Anytone
International, as applicable, and are in full force and effect and are
enforceable in accordance with their terms. Except as would not have a Material
Adverse Effect, Anytone International and Anytone are not in breach or default
of any of its Material Contracts to which it is a party and, to the knowledge of
Anytone International and Anytone, no other party to any of its Material
Contracts is in breach or default thereof. Except as would not have a Material
Adverse Effect, no event has occurred or circumstance has existed that (with or
without notice or lapse of time) would (i) contravene, conflict with or result
in a violation or breach of, or become a default or event of default under, any
provision of any of its Material Contracts, or (ii) permit Anytone
International, Anytone or any other Person the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
to cancel, terminate or modify any of its Material Contracts. Anytone
International and Anytone have not received any notice and have no knowledge of
any pending or threatened cancellation, revocation or termination of any of its
Material Contracts to which it is a party, and there are no renegotiations of,
or attempts to renegotiate.




8

--------------------------------------------------------------------------------




      2.14 TAX RETURNS AND AUDITS.


      (a) Tax Returns. (a) All Tax Returns required to be filed by or on behalf
of Anytone International or Anytone have been timely filed and all such Tax
Returns were (at the time they were filed) and are true, correct and complete in
all respects; (b) all Taxes of Anytone International and Anytone required to
have been paid (whether or not reflected on any Tax Return) have been fully and
timely paid, except those Taxes which are presently being contested in good
faith or for which an adequate reserve for the payment of such Taxes has been
established on Anytone Balance Sheet or Anytone International's balance sheet;
(c) no waivers of statutes of limitation have been given or requested with
respect to Anytone International or Anytone in connection with any Tax Returns
covering Anytone International or Anytone or with respect to any Taxes payable
by it; (d) no Governmental Body in a jurisdiction where Anytone International or
Anytone does not file Tax Returns has made a claim, assertion or threat to
Anytone International or Anytone that Anytone International or Anytone is or may
be subject to taxation by such jurisdiction; (e) each of Anytone International
and Anytone has duly and timely collected or withheld, paid over and reported to
the appropriate Governmental Body all amounts required to be so collected or
withheld for all periods under all applicable laws; (f) there are no Liens with
respect to Taxes on the property or assets of Anytone International and Anytone
other than Permitted Liens; (g) there are no Tax rulings, requests for rulings,
or closing agreements relating to Anytone International or Anytone for any
period (or portion of a period) that would affect any period after the date
hereof; and (h) any adjustment of Taxes of Anytone International or Anytone made
by a Governmental Body in any examination that Anytone International or Anytone
is required to report to the appropriate provincial, local or foreign taxing
authorities has been reported, and any additional Taxes due with respect thereto
have been paid. No state of fact exists or has existed which would constitute
ground for the assessment of any tax liability by any Governmental Body. All Tax
Returns filed by Anytone International and Anytone are true, correct and
complete.


      (b) No Adjustments, Changes. Neither Anytone International, Anytone nor
any other Person on behalf of Anytone International or Anytone (a) has executed
or entered into a closing agreement pursuant to Section 7121 of the Code or any
predecessor provision thereof or any similar provision of provincial, local or
foreign law; or (b) has agreed to or is required to make any adjustments
pursuant to Section 481(a) of the Code or any similar provision of provincial,
local or foreign law.


      (c) No Disputes. There is no pending audit, examination, investigation,
dispute, proceeding or claim with respect to any Taxes of or Tax Return filed or
required to be filed by Anytone International or Anytone, nor is any such claim
or dispute pending or contemplated. Each of Anytone International and Anytone
has made available to NEWN true, correct and complete copies of all Tax Returns,
examination reports and statements of deficiencies assessed or asserted against
or agreed to by Anytone International or Anytone since the Formation Date, and
any and all correspondence with respect to the foregoing. Anytone International
and Anytone do not have any outstanding closing agreement, ruling request,
request for consent to change a method of accounting, subpoena or request for
information to or from a Governmental Body in connection with any Tax matter.






9

--------------------------------------------------------------------------------


 




      (d) No Tax Allocation, Sharing. Anytone International and Anytone are not
a party to any Tax allocation or sharing agreement. Other than with respect to
the Tax Group of which Anytone International or Anytone is the common parent,
Anytone International and Anytone (a) have not been a member of a Tax Group
filing a consolidated income Tax Return under Section 1501 of the Code (or any
similar provision of provincial, local or foreign law), and (b) do not have any
liability for Taxes for any Person under Treasury regulations Section 1.1502-6
(or any similar provision of provincial, local or foreign law) as a transferee
or successor, by contract or otherwise.


      2.15 ASSETS.


      The financial statements of Anytone International and Anytone reflect the
properties and assets (real and personal) owned or leased by them.


      2.16 INSURANCE COVERAGE.


      Each of Anytone International and Anytone has made available to NEWN,
prior to the date of this Agreement, true, correct and complete copies of all
insurance and general liability policies maintained by Anytone International and
Anytone on their properties and assets.  There are no claims made under any such
current or prior insurance policies. All of such policies (i) taken together,
provide adequate insurance coverage for the properties, assets and operations of
Anytone International and Anytone for all risks normally insured against by a
Person carrying on the same business as Anytone International or Anytone, and
(ii) are sufficient for compliance with all applicable Laws and Material
Contracts of Anytone International and Anytone. All of such policies are valid,
outstanding and in full force and effect and, by their express terms, will
continue in full force and effect following the consummation of the transactions
contemplated by this Agreement. Except as set forth on Schedule 2.16, Anytone
International and Anytone have not received and has no knowledge of (a) any
refusal of coverage or any written notice that a defense will be afforded with
reservation of rights, or (b) any notice of cancellation or any other indication
in writing or otherwise that any insurance policy is no longer in full force or
effect or will not be renewed or that the issuer of any policy is not willing or
able to perform its obligations thereunder. All premiums due on such insurance
policies on or prior to the date hereof have been paid. There are no, and
Anytone International, Anytone and the Shareholders have no knowledge of any
circumstances or facts which, with or without notice of lapse of time or both
would lead to any: (i) pending or threatened claims with respect to Anytone
International or Anytone or their properties or assets under any such insurance
policies; (ii) claims as to which the insurers have notified Anytone
International or Anytone that they intend to deny liability; and (iii) existing
defaults on the part of Anytone International or Anytone under any such
insurance policies.








10

--------------------------------------------------------------------------------




      2.17 LITIGATION; ORDERS.


      There is no Proceeding (whether federal, provincial, local or foreign)
pending or, to the knowledge of Anytone International, Anytone, or the
Shareholders, threatened or appealable against or affecting Anytone
International or Anytone, or any of its properties, assets, business, officers,
directors or employees. To the knowledge of Anytone International or Anytone,
there is no fact that might result in or form the basis for any such Proceeding.
Anytone International and Anytone are not subject to any Orders and have not
received any written opinion or memorandum or legal advice from their legal
counsel to the effect that Anytone International or Anytone is exposed, from a
legal standpoint, to any liability which would be material to its business.
Anytone International and Anytone are not engaged in any legal action to recover
monies due it or for damages sustained by any of them.


      2.18 LICENSES.


      Except as would not have a Material Adverse Effect, each of Anytone
International and Anytone possesses from the appropriate Governmental Body all
licenses, permits, authorizations, approvals, franchises and rights that are
necessary for it to engage in its business as currently conducted and to permit
it to own and use its properties and assets in the manner in which it currently
owns and uses such properties and assets (collectively, “PERMITS”). Except as
would not have a Material Adverse Effect, Anytone International and Anytone have
not received any written notice from any Governmental Body or other Person that
there is lacking any license, permit, authorization, approval, franchise or
right necessary for Anytone International or Anytone to engage in its business
as currently conducted and to permit Anytone International or Anytone to own and
use its properties and assets in the manner in which it currently owns and uses
such properties and assets. Except as would not have a Material Adverse Effect,
the Permits are valid and in full force and effect. Except as would not have a
Material Adverse Effect, no event has occurred or circumstance exists that may
(with or without notice or lapse of time): (a) constitute or result, directly or
indirectly, in a violation of or a failure to comply with any Permit; or (b)
result, directly or indirectly, in the revocation, withdrawal, suspension,
cancellation or termination of, or any modification to, any Permit. Neither
Anytone International nor Anytone has received any written notice from any
Governmental Body or any other Person regarding: (a) any actual, alleged,
possible or potential contravention of any Permit; or (b) any actual, proposed,
possible or potential revocation, withdrawal, suspension, cancellation,
termination of, or modification to, any Permit. All applications required to
have been filed for the renewal of such Permits have been duly filed on a timely
basis with the appropriate Persons, and all other filings required to have been
made with respect to such Permits have been duly made on a timely basis with the
appropriate Persons. All Permits are renewable by their terms or in the Ordinary
Course of Business without the need to comply with any special qualification
procedures or to pay any amounts other than routine fees or similar charges, all
of which have, to the extent due, been duly paid.


      2.19 INTERESTED PARTY TRANSACTIONS.


      No officer, director or shareholder of Anytone International, Anytone or
any Affiliate, Related Person or “associate” (as such term is defined in Rule
405 of the Commission under the Securities Act) of any such Person, either
directly or indirectly, (1) has an interest in any Person which (a) furnishes or
sells services or products which are furnished or sold or are proposed to be
furnished or sold by Anytone International or Anytone, or (b) purchases from or
sells or furnishes to, or proposes to purchase from, sell to or furnish Anytone
International or Anytone any goods or services; (2) has a beneficial interest in
any contract or agreement to which Anytone International or Anytone is a party
or by which it may be bound or affected; or (3) is a party to any material
agreements, contracts or commitments in effect as of the date hereof with
Anytone International or Anytone. “Related Person” means: (i) with respect to a
particular individual, the individual's immediate family which shall include the
individual's spouse, parents, children, siblings, mothers and fathers-in-law,
sons and daughters-in-law, and brothers and sisters-in-law; and (ii) with
respect to a specified individual or entity, any entity or individual that,
directly or indirectly, controls, is controlled by, or is under common control
with such specified entity or individual.
 
11

--------------------------------------------------------------------------------


 
      2.20 GOVERNMENTAL INQUIRIES.


      Each of Anytone International and Anytone has made available to NEWN a
copy of each material written inspection report, questionnaire, inquiry, demand
or request for information received by Anytone International or Anytone from
(and the response of Anytone International or Anytone thereto), and each
material written statement, report or other document filed by Anytone
International or Anytone with, any Governmental Body since the Formation Date.


      2.21 BANK ACCOUNTS AND SAFE DEPOSIT BOXES.


      Part 2.21 of the Anytone International and Anytone Disclosure Schedule
discloses the title and number of each bank or other deposit or financial
account, and each lock box and safety deposit box used by Anytone International
or Anytone, the financial institution at which that account or box is maintained
and the names of the persons authorized to draw against the account or otherwise
have access to the account or box, as the case may be.


      2.22 INTELLECTUAL PROPERTY.


      Any Intellectual Property Anytone International or Anytone uses in its
business as presently conducted is owned by Anytone International or Anytone or
properly licensed. Anytone International and Anytone do not carry on business
under any other business or trade names and does not have any knowledge of any
infringement by Anytone International or Anytone of any patent, trademarks,
copyright or trade secret.  Part 2.22 of the Anytone International and Anytone
Disclosure Schedule sets forth the Intellectual Property of Anytone
International and Anytone.


      2.23 STOCK OPTION PLANS; EMPLOYEE BENEFITS.


      (a) Neither Anytone International, nor Anytone currently have, or have
ever had, a stock option plan providing for the grant by Anytone International
or Anytone of stock options to directors, officers or employees.


      (b) Anytone International and Anytone do not have any employee benefit
plans or arrangements covering their present and former employees or providing
benefits to such persons in respect of services provided to Anytone
International or Anytone. Anytone International and Anytone have no commitment,
whether formal or informal and whether legally binding or not, to create any
additional plan, arrangement or practice similar to the Approved Plans.


      (c) The consummation of the transactions contemplated hereby will not
result in (i) any payment (including, without limitation, severance,
unemployment compensation or bonus payments) becoming due from Anytone
International or Anytone or due to any Person, (ii) any increase in the amount
of compensation or benefits payable to any Person, or (iii) any acceleration of
the vesting or timing of payment of any compensation, award or determination of
options, warrants, rights, severance payments or other contingent obligations of
any nature whatsoever of Anytone International or Anytone in favor of any
Person. No agreement, arrangement or other contract of Anytone International or
Anytone provides benefits or payments contingent upon, triggered by, or
increased as a result of a change in the ownership or effective control of
Anytone International or Anytone.






12

--------------------------------------------------------------------------------






      (d) None of Anytone International or Anytone is a party to or bound by any
written or oral agreement or understanding to employ, subsequent to the Closing,
any of its respective present or former directors, officers, independent
contractors, consultants, agents or employees.


      2.24 EMPLOYEE MATTERS


      (a) No former or current employee, officer or director of Anytone
International or Anytone is a party to, or is otherwise bound by, any agreement
or arrangement (including, without limitation, any confidentiality,
non-competition or proprietary rights agreement) that in any way adversely
affected, affects, or will affect (i) the performance of his, her or its duties
to Anytone International or Anytone, or (ii) the ability of Anytone
International or Anytone to conduct its business.


      (b) None of Anytone International or Anytone has employees, directors,
officers, consultants, independent contractors, representatives or agents whose
contract of employment or engagement cannot be terminated by three months'
notice.


      (c) Anytone International and Anytone are not required or obligated to
pay, and since the Formation Date, have not paid any moneys other than in
respect of remuneration, pension or other benefits pursuant to plans described
in Part 2.23 of the Anytone International and Anytone Disclosure Schedule, to or
for the benefit of, any director, officer, employee, consultant, independent
contractor, representative or agent of Anytone International or Anytone.


     (d) Anytone International and Anytone are in compliance with all applicable
laws respecting employment and employment practices, terms and conditions or
employment and wages and hours, and are not engaged in any unfair labor
practice. There is no labor strike, dispute, shutdown or stoppage actually
pending or, to the knowledge of Anytone International, Anytone or the
Shareholders, threatened against or affecting Anytone International or Anytone.


      2.25 ENVIRONMENTAL AND SAFETY MATTERS.


      Except as would not have a Material Adverse Effect:


      (a) Each of Anytone International and Anytone has at all time been and is
in compliance with all Environmental Laws and Orders applicable to Anytone
International or Anytone, as applicable.


      (b) There are no Proceedings pending or, to the knowledge of Anytone
International or Anytone, threatened against Anytone International or Anytone,
or any of its officers and directors alleging the violation of any Environmental
Law or Environmental Permit applicable to Anytone International or Anytone or
alleging that Anytone International or Anytone or any of their officers and
directors is a potentially responsible party for any environmental site
contamination. None of Anytone International, Anytone or any of their officers
and directors, or the Shareholders are aware of, or has ever received notice of,
any past, present or future events, conditions, circumstances, activities,
practices, incidents, actions or plans which may interfere with or prevent
continued compliance, or which may give rise to any common law or legal
liability, or otherwise form the basis of any claim, action, suit, proceeding,
hearing or investigation, based on or related to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling, or the
emission, discharge, release or threatened release into the environment, of any
pollutant, contaminant, or hazardous or toxic material or waste.




13

--------------------------------------------------------------------------------




      (c) Neither this Agreement nor the consummation of the transactions
contemplated by this Agreement shall impose any obligations to notify or obtain
the consent of any Governmental Body or third Persons under any Environmental
Laws applicable to Anytone International or Anytone.


      2.26 MATERIAL CUSTOMERS.


      Since the Formation Date, none of the Material Customers (as hereinafter
defined) of Anytone International or Anytone has notified any of Anytone
International, Anytone or any of their officers and directors, or the
Shareholders of their intent to terminate their business with Anytone
International or Anytone business because of any dissatisfaction on the part of
any such person or entity. The Transactions have not caused any of the Material
Customers of Anytone International or Anytone to terminate or provide notice of
their intent or threaten to terminate their business with Anytone International
or Anytone or to notify Anytone International, Anytone or any of their officers
and directors or the Shareholders of their intent not to continue to do such
business with Anytone International or Anytone after the Closing. As used
herein, “Material Customers” means those customers from whom Anytone
International or Anytone derives annual revenues in excess of RMB 100,000.


      2.27 INVENTORIES.


      All inventories of Anytone International and Anytone are of good, usable
and merchantable quality in all material respects, and, do not include a
material amount of obsolete or discontinued items. All such inventories are of
such quality as to meet in all material respects the quality control standards
of Anytone International and Anytone.  All such inventories are recorded on the
books at the lower of cost or market value determined in accordance with
GAAP.  No write-down in inventory has been made or should have been made
pursuant to GAAP during the past two years.


      2.28 MONEY LAUNDERING LAWS.


      The operations of Anytone International and Anytone are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements of the money laundering statutes of all U.S. and
non-U.S. jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any Governmental Body (collectively, the “Money Laundering Laws”) and no
Proceeding involving Anytone International or Anytone with respect to the Money
Laundering Laws is pending or, to the knowledge of Anytone International or
Anytone, threatened.










14

--------------------------------------------------------------------------------




      2.29 DISCLOSURE.


      (a) Any information set forth in this Agreement, the Anytone International
and Anytone Disclosure Schedule, or the Transaction Agreements shall be true,
correct and complete in all material respects.


      (b) No statement, representation or warranty of Anytone International,
Anytone or the Shareholders in this Agreement (taken with the Schedules) or the
Transaction Agreements or any exhibits or schedules thereto contain any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements herein or therein, taken as a whole, in light of the
circumstances in which they were made, not misleading.


      (c) Except as set forth in the Anytone International and Anytone
Disclosure Schedule, the Shareholders, Anytone International and Anytone have no
knowledge of any fact that has specific application to Anytone International or
Anytone (other than general economic or industry conditions) and that adversely
affects the assets or the business, prospects, financial condition, or results
of operations of Anytone International or Anytone.


      (d) In the event of any inconsistency between the statements in the body
of this Agreement and those in the Schedules (other than an exception expressly
set forth as such in the Schedules with respect to a specifically identified
representation or warranty), the statements in the Schedules shall control.


      (e) The books of account, minute books and stock record books of Anytone
International and Anytone, all of which have been made available to NEWN, are
complete and accurate and have been maintained in accordance with sound business
practices. Without limiting the generality of the foregoing, the minute books of
Anytone International and Anytone contain complete and accurate records of all
meetings held, and
corporate action taken, by the shareholders, the boards of directors, and
committees of the boards of directors of Anytone International or Anytone, as
applicable, and no meeting of any such shareholders, board of directors, or
committee has been held for which minutes have not been prepared and are not
contained in such minute books.


      2.30 FINDERS AND BROKERS.


      (a) None of Anytone International, Anytone, the Shareholders or any Person
acting on behalf of Anytone International, Anytone or the Shareholders has
engaged any finder, broker, intermediary or any similar Person in connection
with the Exchange.


      (b) None of Anytone International, Anytone, the Shareholders nor any
Person acting on behalf of Anytone International, Anytone or the Shareholders
has entered into a contract or other agreement that provides that a fee shall be
paid to any Person or Entity if the Exchange is consummated.


2.31  FINANCIAL STATEMENTS.
 
          The financial statements of Anytone International and Anytone provided
to NEWN present fairly, in all material respects, the assets and liabilities
(whether accrued, absolute, contingent or otherwise) of Anytone International
and Anytone, as of the respective dates thereof, and the sales and earnings of
the business of Anytone during the periods covered thereby, in all material
respects and have been prepared in substantial accordance with generally
accepted accounting principles consistently applied.






15

--------------------------------------------------------------------------------






ARTICLE III.


REPRESENTATIONS AND WARRANTIES OF NEWN


      NEWN hereby represents and warrants to the Shareholders as of the date
hereof:


      3.1 ORGANIZATION; GOOD STANDING.


      NEWN is duly incorporated, validly and in good standing existing under the
laws of Nevada, has all requisite authority and power (corporate and other),
governmental licenses, authorizations, consents and approvals to carry on its
business as presently conducted and as contemplated to be conducted, to own,
hold and operate its properties and assets as now owned, held and operated by
it, to enter into this Agreement, to carry out the provisions hereof except
where the failure to be in good standing or to have such governmental licenses,
authorizations, consents and approvals will not, in the aggregate, either (i)
have a Material Adverse Effect on the business, assets or financial condition of
NEWN, or (ii) impair the ability of NEWN to perform its material obligations
under this Agreement. NEWN is duly qualified, licensed or domesticated as a
foreign corporation in good standing in each jurisdiction wherein the nature of
its activities or its properties owned or leased requires such qualification,
licensing or domestication, except where the failure to be so qualified,
licensed or domesticated will not have a Material Adverse Effect.


      3.2 NEWN COMMON STOCK.


      As of November 4, 2009, there were 5,446,105 shares of NEWN's common stock
issued and outstanding. The Acquisition Shares, when issued in connection with
this Agreement and the other Transactional Agreements, will be duly authorized,
validly issued, fully paid and non-assessable.


      3.3 AUTHORITY; BINDING NATURE OF AGREEMENTS.


      (a) The execution, delivery and performance of this Agreement, the
Transactional Agreements, and all other agreements and instruments contemplated
to be executed and delivered by NEWN in connection herewith have been duly
authorized by all necessary corporate action on the part of NEWN and its board
of directors.


      (b) This Agreement, the Transactional Agreements, and all other agreements
and instruments contemplated to be executed and delivered by NEWN constitute the
legal, valid and binding obligation of NEWN, enforceable against NEWN in
accordance with their terms, except to the extent that enforceability may be
limited by applicable bankruptcy, Exchange, insolvency, moratorium or other laws
affecting the enforcement of creditors' rights generally and by general
principles of equity regardless of whether such enforceability is considered in
a proceeding in law or equity.


      (c) There is no pending Proceeding, and, to NEWN's knowledge, no Person
has threatened to commence any Proceeding that challenges, or that may have the
effect of preventing, delaying, making illegal or otherwise interfering with,
the Exchange or NEWN's ability to comply with or perform its obligations and
covenants under the Transactional Agreements, and, to the knowledge of NEWN, no
event has occurred, and no claim, dispute or other condition or circumstance
exists, that might directly or indirectly give rise to or serve as a basis for
the commencement of any such Proceeding.




16

--------------------------------------------------------------------------------




      3.4 NON-CONTRAVENTION; CONSENTS.


      The execution and delivery of this Agreement and the other Transactional
Agreements, and the consummation of the Exchange, by NEWN will not, directly or
indirectly (with or without notice or lapse of time):


      (a) contravene, conflict with or result in a material violation of (i)
NEWN's Certificate of Incorporation or Bylaws, or (ii) any resolution adopted by
NEWN Board or any committee thereof or the stockholders of NEWN;


      (b) to the knowledge of NEWN, contravene, conflict with or result in a
material violation of, or give any Governmental Body the right to challenge the
Exchange or to exercise any remedy or obtain any relief under, any legal
requirement or any Order to which NEWN or any material assets owned or used by
it are subject;


      (c) to the knowledge of NEWN, cause any material assets owned or used by
NEWN to be reassessed or revalued by any taxing authority or other Governmental
Body;


      (d) to the knowledge of NEWN, contravene, conflict with or result in a
material violation of any of the terms or requirements of, or give any
Governmental Body the right to revoke, withdraw, suspend, cancel, terminate or
modify, any Governmental Authorization that is held by NEWN or that otherwise
relates to NEWN's business or to any of the material assets owned or used by
NEWN, where such contraventions, conflict, violation, revocation, withdrawal,
suspension, cancellation, termination or modification would have a Material
Adverse Effect on NEWN;


      (e) contravene, conflict with or result in a material violation or
material breach of, or material default under, any Contract to which NEWN is a
party;


      (f) give any Person the right to any payment by NEWN or give rise to any
acceleration or change in the award, grant, vesting or determination of options,
warrants, rights, severance payments or other contingent obligations of any
nature whatsoever of NEWN in favor of any Person, in any such case as a result
of the Exchange; or


      (g) result in the imposition or creation of any material Lien upon or with
respect to any material asset owned or used by NEWN.


      Except for Consents, filings or notices required under the state and
federal securities laws or any other laws or regulations or as otherwise
contemplated in this Agreement and the other Transactional Agreements, NEWN will
not be required to make any filing with or give any notice to, or obtain any
Consent from, any Person in connection with the execution and delivery of this
Agreement and the other Transactional Agreements or the consummation or
performance of the Exchange.






17

--------------------------------------------------------------------------------


 
      3.5 FINDERS AND BROKERS.


      (a) Neither NEWN nor any Person acting on behalf of NEWN has engaged any
finder, broker, intermediary or any similar Person in connection with the
Exchange.


      (b) NEWN has not entered into a contract or other agreement that provides
that a fee shall be paid to any Person or Entity if the Exchange is consummated.


      3.6 REPORTS AND FINANCIAL STATEMENTS; ABSENCE OF CERTAIN CHANGES.


      (a) Except for certain ownership reports which were not filed by certain
individuals, NEWN has filed all reports required to be filed with the SEC
pursuant to the Exchange Act since December 31, 2004 (all such reports,
including those to be filed prior to the Closing Date and all registration
statements and prospectuses filed by NEWN with the SEC, are collectively
referred to as the “NEWN SEC REPORTS). All of the NEWN SEC Reports, as of their
respective dates of filing (or if amended or superseded by a filing prior to the
date of this Agreement, then on the date of such filing): (i) complied in all
material respects as to form with the applicable requirements of the Securities
Act or Exchange Act and the rules and regulations thereunder, as the case may
be, and (ii) did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The audited financial statements of NEWN included in the
NEWN SEC Reports comply in all material respects with the published rules and
regulations of the SEC with respect thereto, and such audited financial
statements (i) were prepared from the books and records of NEWN, (ii) were
prepared in accordance with GAAP applied on a consistent basis (except as may be
indicated therein or in the notes or schedules thereto) and (iii) present fairly
the financial position of NEWN as of the dates thereof and the results of
operations and cash flows for the periods then ended. The unaudited financial
statements included in the NEWN SEC Reports comply in all material respects with
the published rules and regulations of the SEC with respect thereto; and such
unaudited financial statements (i) were prepared from the books and records of
NEWN, (ii) were prepared in accordance with GAAP, except as otherwise permitted
under the Exchange Act and the rules and regulations thereunder, on a consistent
basis (except as may be indicated therein or in the notes or schedules thereto)
and (iii) present fairly the financial position of NEWN as of the dates thereof
and the results of operations and cash flows (or changes in financial condition)
for the periods then ended, subject to normal year-end adjustments and any other
adjustments described therein or in the notes or schedules thereto.


      (b) Except as specifically contemplated by this Agreement or reflected in
the NEWN SEC Reports, since September 30, 2009, there has not been (i) any
material adverse change in NEWN's business, assets, liabilities, operations,
and, to the knowledge of NEWN, no event has occurred that is likely to have a
material adverse effect on NEWN's business, assets, liabilities or operations,
(ii) any declarations setting aside or payment of any dividend or distribution
with respect to the NEWN Common Stock other than consistent with past practices,
(iii) any material change in NEWN's accounting principles, procedures or
methods, (iv) cancellation in writing of any material customer contract or (v)
the loss of any customer relationship which would have a material adverse effect
on NEWN's business, assets, liabilities or operations.






18

--------------------------------------------------------------------------------




      3.7 COMPLIANCE WITH APPLICABLE LAW.


      Except as disclosed in the NEWN SEC Reports filed prior to the date of
this Agreement and except to the extent that the failure or violation would not
in the aggregate have a Material Adverse Effect on the business, results of
operations or financial condition of NEWN, to NEWN's knowledge, NEWN holds all
Governmental Authorizations necessary for the lawful conduct of its business
under and pursuant to, and the business of NEWN is not being conducted in
violation of, any Governmental Authorization applicable to NEWN.


      3.8 COMPLETE COPIES OF REQUESTED REPORTS.


      NEWN has delivered or made available true and complete copies of each
document that has been reasonably requested by Anytone International, Anytone or
the Shareholders.


      3.9 FULL DISCLOSURE.


      (a) Neither this Agreement (including all Schedules and Exhibits hereto)
nor any of the Transactional Agreements contemplated to be executed and
delivered by NEWN in connection with this Agreement contains any untrue
statement of material fact; and none of such documents omits to state any
material fact necessary to make any of the representations, warranties or other
statements or information contained therein not misleading.


      (b) All of the information set forth in the NEWN SEC Reports and all other
information regarding NEWN and the business, condition, assets, liabilities,
operations, financial performance, net income and prospects of either that has
been furnished to Anytone International, Anytone or the Shareholders by or on
behalf of NEWN or any of the NEWN's Representatives, is accurate and complete in
all material respects.


ARTICLE IV.


COVENANTS OF ANYTONE INTERNATIONAL AND ANYTONE


      4.1 ACCESS AND INVESTIGATION.


      Each of Anytone International and Anytone shall ensure that, at all times
during the Pre-Closing Period:


      (a) Anytone International, Anytone and their Representatives provide NEWN
and its Representatives access, at reasonable times and with twenty-four (24)
hours notice from NEWN to Anytone International or Anytone, to all of the
premises and assets of Anytone International and Anytone, to all existing books,
records, Tax Returns, work papers and other documents and information relating
to Anytone International or Anytone, and to responsible officers and employees
of Anytone International or Anytone, and Anytone International, Anytone and its
Representatives provide NEWN and its Representatives with copies of such
existing books, records, Tax Returns, work papers and other documents and
information relating to Anytone International or Anytone as NEWN may request in
good  faith;










19

--------------------------------------------------------------------------------






      (b) Each of Anytone International and Anytone and their Representatives
confer regularly with NEWN upon its request, concerning operational matters and
otherwise report regularly (not less than semi-monthly and as NEWN may otherwise
request) to NEWN and discuss with NEWN and its Representatives concerning the
status of the business,  condition, assets, liabilities, operations, and
financial performance of Anytone International or Anytone, and promptly notify
NEWN of any material change in the business, condition, assets, liabilities,
operations, and financial performance of Anytone International or Anytone, or
any event reasonably likely to lead to any such change.


      4.2 OPERATION OF BUSINESS.


      Each of Anytone International and Anytone shall ensure that, during the
Pre-Closing Period:


      (a) It conducts its operations in the Ordinary Course of Business and in
the same manner as such operations have been conducted prior to the date of this
Agreement;


      (b) It uses its commercially reasonable efforts to preserve intact its
current business organization, keep available and not terminate the services of
its current officers, directors and employees and maintain its relations and
goodwill with all suppliers, customers, landlords, creditors, licensors,
licensees, employees and other Persons having business relationships with
Anytone International or Anytone;


      (c) It does not declare, accrue, set aside or pay any dividend or make any
other distribution in respect of any shares of its capital stock, or issue any
additional shares of its capital stock, and does not repurchase, redeem or
otherwise reacquire any shares of its capital stock or other securities;


      (d) It does not sell or otherwise issue (or grant any warrants, options or
other rights to purchase) any shares of capital stock or any other securities;


      (e) It does not amend its Organizational Documents, and does not affect or
become a party to any recapitalization, reclassification of shares, stock split,
reverse stock split or similar transaction;


      (f) It does not form any subsidiary or acquire any equity interest or
other interest in any other Entity;


      (g) It does not establish or adopt any Employee Benefit Plan, and does not
pay any bonus or make any profit sharing or similar payment to, or increase the
amount of the wages, salary, commissions, fringe benefits or other compensation
or remuneration payable to, any of its directors, officers or employees;


      (h) It does not change any of its methods of accounting or accounting
practices in any respect;


      (i) It does not make any Tax election;


      (j) It does not commence or take any action or fail to take any action
which would result in the commencement of any Proceeding;






20

--------------------------------------------------------------------------------




      (k) It does not (i) acquire, dispose of, transfer, lease, license,
mortgage, pledge or encumber any fixed or other assets, other than in the
Ordinary Course of Business; (ii) incur, assume or prepay any indebtedness,
Indebtedness or obligation or any other liabilities or issue any debt
securities, other than in the Ordinary Course of Business; (iii) assume,
guarantee, endorse for the obligations of any other person, other than in the
Ordinary Course of Business; (iv) make any loans, advances or capital
contributions to, or investments in, any other Person, other than in the
Ordinary Course of Business; or (v) fail to maintain insurance consistent with
past practices for its business and property;


      (l) It pays all debts and Taxes, files all of its Tax Returns (as provided
herein) and pays or performs all other obligations, when due;


      (m) It does not enter into or amend any agreements pursuant to which any
other Person is granted distribution, marketing or other rights of any type or
scope with respect to any of its services, products or technology;


      (n) It does not hire any new officer-level employee or increase or
decrease the size of its board of directors;


      (o) It does not revalue any of its assets, including, without limitation,
writing down the value of inventory or writing off notes or accounts receivable,
except as required under GAAP and in the Ordinary Course of Business;


      (p) Except as otherwise contemplated hereunder, it does not enter into any
transaction or take any other action outside the Ordinary Course of Business;
and


      (q) It does not enter into any transaction or take any other action that
likely would cause or constitute a Breach of any representation or warranty made
by it in this Agreement.


      4.3 FILINGS AND CONSENTS; COOPERATION.


      Each of Anytone International and Anytone shall ensure that:


      (a) Each filing or notice required to be made or given (pursuant to any
applicable Law, Order or contract, or otherwise) by Anytone International,
Anytone or the Shareholders in connection with the execution and delivery of any
of the Transactional Agreements, or in connection with the consummation or
performance of the Exchange, is made or given as soon as possible after the date
of this Agreement;


      (b) Each Consent required to be obtained (pursuant to any applicable Law,
Order or contract, or otherwise) by Anytone International, Anytone or the
Shareholders in connection with the execution and delivery of any of the
Transactional Agreements, or in connection with the consummation or performance
of the Exchange, is obtained as soon as possible after the date of this
Agreement and remains in full force and effect through the Closing Date;


      (c) It promptly delivers to NEWN a copy of each filing made, each notice
given and each Consent obtained by Anytone International or Anytone during the
Pre-Closing Period; and


      (d) During the Pre-Closing Period, it and its Representatives cooperate
with NEWN and NEWN's Representatives, and prepare and make available such
documents and take such other actions as NEWN may request in good faith, in
connection with any filing, notice or Consent that NEWN is required or elects to
make, give or obtain.




21

--------------------------------------------------------------------------------




      4.4 NOTIFICATION; UPDATES TO DISCLOSURE SCHEDULES.


      (a) During the Pre-Closing Period, each of Anytone International and
Anytone shall promptly notify NEWN in writing of:


            (i) the discovery by it of any event, condition, fact or
circumstance that occurred or existed on or prior to the date of this Agreement
which is contrary to any representation or warranty made by it in this Agreement
or in any of the other Transactional Agreements, or that would upon the giving
of notice or lapse of time, result in any of its representations and warranties
set forth in this agreement to become untrue or otherwise cause any of the
conditions of Closing set forth in Article VI or Article VII not to be
satisfied;


            (ii) any event, condition, fact or circumstance that occurs, arises
or exists after the date of this Agreement (except as a result of actions taken
pursuant to the express written consent of NEWN) and that is contrary to any
representation or warranty made by it in this Agreement, or that would upon the
giving of notice or lapse of time, result in any of its representations and
warranties set forth in this agreement to become untrue or otherwise cause any
of the conditions of Closing set forth in Article VI or Article VII not to be
satisfied;


      (b) If any event, condition, fact or circumstances that is required to be
disclosed pursuant to Section 4.4(a) requires any material change in the Anytone
International and Anytone Disclosure Schedule, or if any such event, condition,
fact or circumstance would require such a change assuming the Anytone
International and Anytone Disclosure Schedule were dated as of the date of the
occurrence, existence or discovery of such event, condition, fact or
circumstances, then Anytone International or Anytone, as applicable, shall
promptly deliver to NEWN an update to the Anytone International and Anytone
Disclosure Schedule specifying such change (a “Disclosure Schedule Update”).


      (c) It will promptly update any relevant and material information provided
to NEWN after the date hereof pursuant to the terms of this Agreement.




















22

--------------------------------------------------------------------------------




      4.5 COMMERCIALLY REASONABLE EFFORTS.


      During the Pre-Closing Period, each of Anytone International and Anytone
shall use its commercially reasonable efforts to cause the conditions set forth
in Article VI and Article VII to be satisfied on a timely basis and so that the
Closing can take place on or before December 20, 2009, in accordance with
Section 1.5, and shall not take any action or omit to take any action, the
taking or omission of which would or could reasonably be expected to result in
any of the representations and warranties of Anytone International and Anytone
set forth in this Agreement becoming untrue, or in any of the conditions of
Closing set forth in Article VI or Article VII not being satisfied.


      4.6 CONFIDENTIALITY; PUBLICITY.


      Each of Anytone International and Anytone shall ensure that:


      (a) It and its Representatives keep strictly confidential the existence
and terms of this Agreement prior to the issuance or dissemination of any
mutually agreed upon press release or other disclosure of the Exchange; and


      (b) neither it nor any of its Representatives issues or disseminates any
press release or other publicity or otherwise makes any disclosure of any nature
(to any of its suppliers, customers, landlords, creditors or employees or to any
other Person) regarding any of the Exchange; except in each case to the extent
that it is required by law to make any such disclosure regarding such
transactions or as separately agreed by the parties;
provided, however, that if it is required by law to make any such disclosure,
Anytone International or Anytone advises NEWN, at least five business days
before making such disclosure, of the nature and content of the intended
disclosure.


ARTICLE V.


COVENANTS OF NEWN


      5.1 NOTIFICATION.


      During the Pre-Closing Period, NEWN shall promptly notify Anytone
International or Anytone in writing of:


      (a) the discovery by NEWN of any event, condition, fact or circumstance
that occurred or existed on or prior to the date of this Agreement which is
contrary to any representation or warranty made by NEWN in this Agreement; and,


      (b) any event, condition, fact or circumstance that occurs, arises or
exists after the date of this Agreement (except as a result of actions taken
pursuant to the written consent of Anytone) and that is contrary to any
representation or warranty made by NEWN in this Agreement;










23

--------------------------------------------------------------------------------






      5.2 FILINGS AND CONSENTS; COOPERATION.


      NEWN shall ensure that:


      (a) Each filing or notice required to be made or given (pursuant to any
applicable Law, Order or contract, or otherwise) by NEWN in connection with the
execution and delivery of any of the Transactional Agreements, or in connection
with the consummation or performance of the Exchange, is made or given as soon
as possible after the date of this Agreement;


      (b) Each Consent required to be obtained (pursuant to any applicable Law,
Order or contract, or otherwise) by NEWN in connection with the execution and
delivery of any of the Transactional Agreements, or in connection with the
consummation or performance of the Exchange, is obtained as soon as possible
after the date of this Agreement and remains in full force and effect through
the Closing Date;


      (c) NEWN promptly delivers to Anytone International and Anytone a copy of
each filing made, each notice given and each Consent obtained by NEWN during the
Pre-Closing Period; and


      (d) During the Pre-Closing Period, NEWN and its Representatives cooperate
with Anytone International, Anytone and their Representatives, and prepare and
make available such documents and take such other actions as Anytone
International or Anytone may request in good faith, in connection with any
filing, notice or Consent that Anytone International or Anytone is required or
elects to make, give or obtain.


      5.3 COMMERCIALLY REASONABLE EFFORTS.


      During the Pre-Closing Period, NEWN shall use its commercially reasonable
efforts to cause the conditions set forth in Article VI and Article VII to be
satisfied on a timely basis and so that the Closing can take place on or before
December 20, 2009 or as soon thereafter as is reasonably practical, in
accordance with Section 1.5, and shall not take any action or omit to take any
action, the taking or omission of which would or could reasonably be expected to
result in any of the representations and warranties or NEWN set forth in this
Agreement becoming untrue or in any of the conditions of closing set forth in
Article VI or Article VII not being satisfied.


      5.4 DISCLOSURE OF CONFIDENTIAL INFORMATION.


      (a) Each of NEWN, Anytone and the Shareholders acknowledges and agrees
that it may receive Confidential Information in connection with this Transaction
including without limitation, the Anytone International and Anytone Disclosure
Schedule and any information disclosed during the due diligence process, the
public disclosure of which will harm the disclosing party's business. The
Receiving Party may use Confidential Information only in connection with the
Transaction. The results of the due diligence review may not be used for any
other purpose other than in connection with the Transaction. Except as expressly
provided in this Agreement, the Receiving Party shall not disclose Confidential
Information to anyone without the Disclosing Party's prior written consent. The
Receiving Party shall take all reasonable measures to avoid disclosure,
dissemination or unauthorized use of Confidential Information, including, at a
minimum, those measures it takes to protect its own confidential information of
a similar nature. The Receiving Party shall not export any Confidential
Information in any manner contrary to the export regulations of the governmental
jurisdiction to which it is subject.


 
 
 
 

 
24

--------------------------------------------------------------------------------






      (b) The Receiving Party may disclose Confidential Information as required
to comply with binding orders of governmental entities that have jurisdiction
over it, provided that the Receiving Party (i) gives the Disclosing Party
reasonable notice (to the extent permitted by law) to allow the Disclosing Party
to seek a protective order or other appropriate remedy, (ii) discloses only such
information as is required by the governmental entity, and (iii) uses
commercially reasonable efforts to obtain confidential treatment for any
Confidential Information so disclosed.


      (c) All Confidential Information shall remain the exclusive property of
the Disclosing Party. The Disclosing Party's disclosure of Confidential
Information shall not constitute an express or implied grant to the Receiving
Party of any rights to or under the Disclosing Party's patents, copyrights,
trade secrets, trademarks or other intellectual property rights.


      (d) The Receiving Party shall notify the Disclosing Party immediately upon
discovery of any unauthorized use or disclosure of Confidential Information or
any other breach of this Agreement by the Receiving Party. The Receiving Party
shall cooperate with the Disclosing Party in every reasonable way to help the
Disclosing Party regain possession of such Confidential Information and prevent
its further unauthorized use.


      (e) The Receiving Party shall return or destroy all tangible materials
embodying Confidential Information (in any form and including, without
limitation, all summaries, copies and excerpts of Confidential Information)
promptly following the Disclosing Party's written request; provided, however,
that, subject to the provisions of this Agreement, the Receiving Party may
retain one copy of such materials in the confidential, restricted access files
of its legal department for use only in the event a dispute arises between the
parties related to the Transaction and only in connection with that dispute. At
the Disclosing Party's option, the Receiving Party shall provide written
certification of its compliance with this Section.


      5.5 INDEMNIFICATION.


      (a) Each of Anytone International, Anytone and the Shareholders, jointly
and severally, each shall defend, indemnify and hold harmless NEWN, and its
employees, officers, directors, stockholders, controlling persons, affiliates,
agents, successors and assigns (collectively, the “NEWN Indemnified Persons”),
and shall reimburse the NEWN Indemnified Person, for, from and against any loss,
liability, claim, damage, expense (including costs of investigation and defense
and reasonable attorneys' fees) or diminution of value, whether or not involving
a third-party claim (collectively, “Damages”), directly or indirectly, relating
to, resulting from or arising out of:


            (i) any untrue representations, misrepresentations or breach of
warranty by or of Anytone International, Anytone or the Shareholders contained
in or pursuant to this Agreement, and the Anytone International and Anytone
Disclosure Schedule;
















25

--------------------------------------------------------------------------------






            (ii) any breach or nonfulfillment of any covenant, agreement or
other obligation by or of Anytone International, Anytone or the Shareholders
(only to the extent made or occurring prior to or at the Closing) contained in
or pursuant to this Agreement, the Transaction Agreements executed by Anytone
International, Anytone or any of the Shareholders in their individual capacity,
the Anytone International and Anytone  Disclosure Schedule, or any of the other
agreements, documents, schedules or exhibits to be entered into by Anytone
International or Anytone or any of the Shareholders in their individual capacity
pursuant to or in connection with this Agreement;


            (iii) all of Pre-Closing liabilities of Anytone International,
Anytone or the Shareholders; and


            (iv) any liability, claim, action or proceeding of any kind
whatsoever, whether instituted or commenced prior to or after the Closing Date,
which directly or indirectly relates to, arises or results from, or occurs in
connection with facts or circumstances relating to the conduct of business of
Anytone International or Anytone, or the assets of Anytone International or
Anytone, or events or circumstances existing on or prior to the Closing Date.


      (b) NEWN shall defend, indemnify and hold harmless Anytone International,
Anytone and its respective affiliates, agents, successors and assigns
(collectively, the “Anytone Indemnified Persons”), and shall reimburse the
Anytone Indemnified Persons, for, from and against any Damages, directly or
indirectly, relating to, resulting from or arising out of:


            (i) any untrue representation, misrepresentation or breach of
warranty by NEWN contained in or pursuant to this Agreement;


            (ii) any breach or nonfulfillment of any covenant, agreement or
other obligations by or of NEWN contained in or pursuant to this Agreement, the
Transaction Agreements or any other agreements, documents, schedules or exhibits
to be entered into or delivered to pursuant to or in connection with this
Agreement.


      (c) Promptly after receipt by an indemnified Party under Section 5.6 of
this Agreement of notice of a claim against it (“Claim”), such indemnified Party
shall, if a claim is to be made against an indemnifying Party under such
Section, give notice to the indemnifying Party of such Claim, but the failure to
so notify the indemnifying Party will not relieve the indemnifying Party of any
liability that it may have to any indemnified Party, except to the extent that
the indemnifying Party demonstrates that the defense of such action is
prejudiced by the indemnified Party's failure to give such notice.


      (c) A claim for indemnification for any matter not involving a third-party
claim may be asserted by notice to the Party from whom indemnification is
sought.
























26

--------------------------------------------------------------------------------






ARTICLE VI.


CLOSING CONDITIONS OF NEWN


      NEWN's obligations to affect the Closing and consummate the Exchange are
subject to the satisfaction of each of the following conditions:


      6.1 ACCURACY OF REPRESENTATIONS AND WARRANTIES.


      The representations and warranties of Anytone International, Anytone and
the Shareholders in this Agreement shall have been true and correct as of the
date of this Agreement and shall be true and correct on and as of the Closing.
Anytone International, Anytone and the Shareholders shall have performed all
obligations in this Agreement required to be performed or observed by them on or
prior to the Closing.


      6.2 ADDITIONAL CONDITIONS TO CLOSING.


      (a) All necessary approvals under federal and state securities laws and
other authorizations relating to the issuance of the Acquisition Shares and the
transfer of the Shares shall have been received.


      (b) No preliminary or permanent injunction or other order by any federal,
state or foreign court of competent jurisdiction which prohibits the
consummation of the Exchange shall have been issued and remain in effect. No
statute, rule, regulation, executive order, stay, decree, or judgment shall have
been enacted, entered, issued, promulgated or enforced by any court or
governmental authority which prohibits or restricts the consummation of the
Exchange. All authorizations, consents, orders or approvals of, or declarations
or filings with, and all expirations of waiting periods imposed by, any
Governmental Body which are necessary for the consummation of the Exchange,
other than those the failure to obtain which would not materially adversely
affect the consummation of the Exchange or in the aggregate have a material
adverse effect on NEWN and its subsidiaries, taken as a whole, shall have been
filed, occurred or been obtained (all such permits, approvals, filings and
consents and the lapse of all such waiting periods being referred to as the
“Requisite Regulatory Approvals”) and all such Requisite Regulatory Approvals
shall be in full force and effect.


      (c) There shall not be any action taken, or any statute, rule, regulation
or order enacted, entered, enforced or deemed applicable to the Exchange, by any
Governmental Body which, in connection with the grant of a Requisite Regulatory
Approval, imposes any material condition or material restriction upon NEWN or
its subsidiaries or Anytone International or Anytone, including, without
limitation, requirements relating to the disposition of assets, which in any
such case would so materially adversely impact the economic or business benefits
of the Exchange as to render inadvisable the consummation of the Exchange.


















27

--------------------------------------------------------------------------------






      6.3 PERFORMANCE OF AGREEMENTS.


      Anytone International, Anytone or the Shareholders, as the case may be,
shall have executed and delivered each of the agreements, instruments and
documents required to be executed and delivered, and performed all actions
required to be performed by Anytone International or Anytone or any of the
Shareholders, as the case may be, pursuant to this Agreement, except as NEWN has
otherwise consented in writing.


      6.4 CONSENTS.


      Each of the Consents identified or required to have been identified in the
Anytone International and Anytone Disclosure Schedule shall have been obtained
and shall be in full force and effect, other than those Consents, which have
been expressly waived by NEWN.


      6.5 NO MATERIAL ADVERSE CHANGE AND SATISFACTORY DUE DILIGENCE.


      There shall not have been any material adverse change in the business,
condition, assets, liabilities, operations or financial performance of Anytone
International or Anytone since the date of this Agreement as determined by NEWN
in its discretion. NEWN shall be satisfied in all respects with the results of
its due diligence review of Anytone International and Anytone.


      6.6 ANYTONE INTERNATIONAL/ANYTONE CLOSING CERTIFICATES.


      In addition to the documents required to be received under this Agreement,
NEWN shall also have received the following documents:


      (a) copies of resolutions of Anytone International and Anytone, certified
by a Secretary, Assistant Secretary or other appropriate officer of Anytone
International or Anytone, authorizing the execution, delivery and performance of
this Agreement and other Transactional Agreements;


      (b) good standing certificate from China of Anytone International and
Anytone; and


      (c) such other documents as NEWN may request in good faith for the purpose
of (i) evidencing the accuracy of any representation or warranty made by Anytone
International and Anytone, (ii) evidencing the compliance by Anytone
International and Anytone, or the performance by Anytone International and
Anytone of, any covenant or obligation set forth in this Agreement or any of the
other Transactional Agreements, (iii) evidencing the satisfaction of any
condition set forth in Article VII or this Article VI, or (iv) otherwise
facilitating the consummation or performance of the Exchange.


      6.7 TRANSACTIONAL AGREEMENTS.


      Each Person (other than NEWN) shall have executed and delivered prior to
or on the Closing Date all Transactional Agreements to which it is to be a
party.














28

--------------------------------------------------------------------------------






      6.8 DELIVERY OF STOCK CERTIFICATES, MINUTE BOOK AND CORPORATE SEAL.


      The Shareholders shall have delivered to NEWN the stock books, stock
ledgers, minute books and corporate seals of Anytone International and Anytone.


ARTICLE VII.


CLOSING CONDITIONS OF THE SHAREHOLDERS


      The Shareholders' obligations to affect the Closing and consummate the
Exchange are subject to the satisfaction of each of the following conditions:


      7.1 ACCURACY OF REPRESENTATIONS AND WARRANTIES.


      The representations and warranties of NEWN in this Agreement shall have
been true and correct as of the date of this Agreement and shall be true and
correct on and as of the Closing and NEWN shall have performed all obligations
in this Agreement required to be performed or observed by them on or prior to
the Closing.


      7.2 ADDITIONAL CONDITIONS TO CLOSING.


      (a) All necessary approvals under federal and state securities laws and
other authorizations relating to the issuance and transfer of the Acquisition
Shares by NEWN and the transfer of the Shares by Anytone International and
Anytone shall have been received.


      (b) No preliminary or permanent injunction or other order by any federal,
state or foreign court of competent jurisdiction which prohibits the
consummation of the Exchange shall have been issued and remain in effect. No
statute, rule, regulation, executive order, stay, decree, or judgment shall have
been enacted, entered, issued, promulgated or enforced by any court or
governmental authority which prohibits or restricts the consummation of the
Exchange. All Requisite Regulatory Approvals shall have been filed, occurred or
been obtained and all such Requisite Regulatory Approvals shall be in full force
and effect.


      (c) There shall not be any action taken, or any statute, rule, regulation
or order enacted, entered, enforced or deemed applicable to the Exchange, by any
federal or state Governmental Body which, in connection with the grant of a
Requisite Regulatory Approval, imposes any condition or restriction upon NEWN or
its subsidiaries (or, in the case of any disposition of assets required in
connection with such Requisite Regulatory Approval, upon NEWN, its subsidiaries
or Anytone, Anytone International or any of their subsidiaries), including,
without limitation, requirements relating to the disposition of assets, which in
any such case would so materially adversely impact the economic or business
benefits of the Exchange as to render inadvisable the consummation of the
Exchange.














29

--------------------------------------------------------------------------------






      7.3 NEWN CLOSING CERTIFICATES.


      The Shareholders shall have received the following documents:


      (a) copies of resolutions of NEWN, certified by a Secretary, Assistant
Secretary or other appropriate officer of NEWN, authorizing the execution,
delivery and performance of the Transactional Agreements and the Exchange;


      (b) good standing certificates for the State of Nevada; and


      (c) such other documents as Anytone International or Anytone may request
in good faith for the purpose of (i) evidencing the accuracy of any
representation or warranty made by NEWN, (ii) evidencing the compliance by NEWN
with, or the performance by NEWN of, any covenant or obligation set forth in
this Agreement or any of the other Transactional Agreements, (iii) evidencing
the satisfaction of any condition set forth in Article VI or this Article VII,
or (iv) otherwise facilitating the consummation or performance of the Exchange.


      7.4 NO MATERIAL ADVERSE CHANGE.


      There shall not have been any material adverse change in NEWN's business,
condition, assets, liabilities, operations or financial performance since the
date of this Agreement.


      7.5 PERFORMANCE OF AGREEMENTS.


      NEWN shall have executed and delivered each of the agreements, instruments
and documents required to be executed and delivered, and performed all actions
required by NEWN pursuant to this Agreement, except as Anytone International,
Anytone and the Shareholders have otherwise consented in writing.


      7.6 CONSENTS.


      Each of the Consents identified or required to have been identified in
Section 3.4 shall have been obtained and shall be in full force and effect,
other than those Consents the absence of which shall not have a material adverse
effect on NEWN.


      7.7 NEWN STOCK.


      On the Closing Date, shares of NEWN Common Stock shall be eligible for
quotation on the OTC Bulletin Board.


























30

--------------------------------------------------------------------------------




 


ARTICLE VIII.


FURTHER ASSURANCES


      Each of the parties hereto agrees that it will, from time to time after
the date of the Agreement, execute and deliver such other certificates,
documents and instruments and take such other action as may be reasonably
requested by the other party to carry out the actions and transactions
contemplated by this Agreement, including the closing conditions described in
Articles VI and VII. Anytone International , Anytone and the Shareholders shall
reasonably cooperate with NEWN in its of the books and records of Anytone
International and Anytone, or in preparing any solicitation materials to be sent
to the shareholders of NEWN in connection with the approval of the Exchange and
the transactions contemplated by the Transactional Agreements.


ARTICLE IX.


TERMINATION


      9.1 TERMINATION.


      This Agreement may be terminated and the Exchange abandoned at any time
prior to the Closing Date:


      (a) by mutual written consent of NEWN, Anytone International, Anytone and
the Shareholders;


      (b) by NEWN if NEWN is not satisfied with the results of its due diligence
of Anytone International and Anytone for any reason;


      (c) by NEWN if (i) there is a material Breach of any covenant or
obligation of Anytone International, Anytone or the Shareholders; provided
however, that if such Breach or Breaches are capable of being cured prior to the
Closing Date, such Breach or Breaches shall not have been cured within 10 days
of delivery of the written notice of such Breach, or (ii) NEWN reasonably
determines that the timely satisfaction of any condition set forth in Article VI
has become impossible or impractical (other than as a result of any failure on
the part of NEWN to comply with or perform its covenants and obligations under
this Agreement or any of the other Transactional Agreements);


      (d) by Anytone International or Anytone if (i) there is a material Breach
of any covenant or obligation of NEWN; provided however, that if such Breach or
Breaches are capable of being cured prior to the Closing Date, such Breach or
Breaches shall not have been cured within 10 days of delivery of the written
notice of such Breach, or (ii) Anytone International or Anytone reasonably
determines that the timely satisfaction of any condition set forth in Article
VII has become impossible or impractical (other than as a result of any failure
on the part of Anytone International or Anytone or any Shareholder to comply
with or perform any covenant or obligation set forth in this Agreement or any of
the other Transactional Agreements);














31

--------------------------------------------------------------------------------






      (e) by NEWN if the Closing has not taken place on or before December 20,
2009 (except if as a result of any failure on the part of NEWN to comply with or
perform its covenants and obligations under this Agreement or in any other
Transactional Agreement);


      (f) by Anytone International or Anytone if the Closing has not taken place
on or before December 20, 2009 (except if as a result of the failure on the part
of Anytone International, Anytone or the Shareholders to comply with or perform
any covenant or obligation set forth in this Agreement or in any other
Transactional Agreement);


      (g) by any of NEWN, on the one hand or Anytone International or Anytone,
on the other hand, if any court of competent jurisdiction in the United States
or other United States governmental body shall have issued an order, decree or
ruling or taken any other action restraining, enjoining or otherwise prohibiting
the Exchange and such order, decree, ruling or any other action shall have
become final and non-appealable; provided, however, that the party seeking to
terminate this Agreement pursuant to this clause (g) shall have used all
commercially reasonable efforts to remove such order, decree or ruling; or


      (h) The parties hereby agree and acknowledge that a breach of the
provisions of Sections 4.1, 4.2, 4.3, 4.4 and 4.6 are, without limitation,
material Breaches of this Agreement.


      9.2 TERMINATION PROCEDURES.


      If NEWN wishes to terminate this Agreement pursuant to Section 9.1, NEWN
shall deliver to the Shareholders, Anytone International and Anytone a written
notice stating that NEWN is terminating this Agreement and setting forth a brief
description of the basis on which NEWN is terminating this Agreement. If Anytone
International or Anytone wishes to terminate this Agreement pursuant to Section
9.1, Anytone International or Anytone, as applicable, shall deliver to NEWN a
written notice stating that Anytone International or Anytone is terminating this
Agreement and setting forth a brief description of the basis on which Anytone
International or Anytone is terminating this Agreement.


      9.3 EFFECT OF TERMINATION.


      In the event of termination of this Agreement as provided above, this
Agreement shall forthwith have no further effect. Except for a termination
resulting from a Breach by a party to this Agreement, there shall be no
liability or obligation on the part of any party hereto. In the event of a
breach, the remedies of the non-breaching party shall be to seek damages from
the breaching party or to obtain an order for specific performance, in addition
to or in lieu of other remedies provided herein. Upon request after termination,
each party will redeliver or, at the option of the party receiving such request,
destroy all reports, work papers and other material of any other party relating
to the Exchange, whether obtained before or after the execution hereof, to the
party furnishing same; provided, however, that Anytone International, Anytone
and the Shareholders shall, in all events, remain bound by and continue to be
subject to Section 4.6 and all parties shall in all events remain bound by and
continue to be subject to Section 5.4 and 5.5.


      Notwithstanding the above, NEWN, on the one hand, and Anytone
International, Anytone and the Shareholders, on the other hand, shall be
entitled to announce the termination of this Agreement by means of a press
release.










32

--------------------------------------------------------------------------------


 
ARTICLE X.


MISCELLANEOUS


      10.1 SURVIVAL OF REPRESENTATIONS AND WARRANTIES.


      All representations and warranties of Anytone International, Anytone and
the Shareholders in this Agreement and the Anytone International and Anytone
Disclosure Schedule shall survive shall survive for two years after the date of
this Agreement. The right to indemnification, reimbursement or other remedy
based on such representations and warranties will not be affected by any
investigation conducted by the parties.


      10.2 EXPENSES.


      Except as otherwise set forth herein, each of the parties to the Exchange
shall bear its own expenses incurred in connection with the negotiation and
consummation of the transactions contemplated by this Agreement.


      10.3 ENTIRE AGREEMENT.


      This Agreement and the other Transactional Agreements contain the entire
agreement of the parties hereto, and supersede any prior written or oral
agreements between them concerning the subject matter contained herein, or
therein. There are no representations, agreements, arrangements or
understandings, oral or written, between the parties to this Agreement, relating
to the subject matter contained in this Agreement and the other Transaction
Agreements, which are not fully expressed herein or therein. The schedules and
each exhibit attached to this Agreement or delivered pursuant to this Agreement
are incorporated herein by this reference and constitute a part of this
Agreement.


      10.4 COUNTERPARTS


      This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument.


      10.5 DESCRIPTIVE HEADINGS.


      The Article and Section headings in this Agreement are for convenience
only and shall not affect the meanings or construction of any provision of this
Agreement.




























33

--------------------------------------------------------------------------------




      10.6 NOTICES.


      Any notices required or permitted to be given under this Agreement shall
be in writing and shall be deemed sufficiently given on the earlier to occur of
the date of personal delivery, the date of receipt or three (3) days after
posting by overnight courier or registered or certified mail, postage prepaid,
addressed as follows:
 
    If to NEWN:
NEW ENERGY SYSTEMS GROUP
 
A-3, Xinglian Industrial Zone,
 
He Hua Ling Pingxing Road, Xin Nan Ping Hu Town
 
Longgang, Shenzhen, China
   
    If to Anytone International:
ANYTONE INTERNATIONAL (H.K.) CO., LTD.
 
5F, 51 Building, No. 5, Qiongyu Road,
 
Hightech industrial park, Nanshan district,
 
Shenzhen, China
   
    If to Anytone:
SHENZHEN ANYTONE TECHNOLOGY CO., LTD.
 
5F, 51 Building, No. 5, Qiongyu Road,
 
Hightech industrial park, Nanshan district,
 
Shenzhen, China
   
    If to the Shareholders:
To such address or addresses set forth on Schedule 1 annexed hereto.


 
      10.7 CHOICE OF LAW


      This Agreement shall be construed in accordance with and governed by the
laws of the State of New York without regard to choice of law principles. The
parties hereto each consent to the jurisdiction of the courts of the state of
New York, county of New York and to the federal courts located in the county of
New York, State of New York.


      10.8 BINDING EFFECT; BENEFITS


      This Agreement shall inure to the benefit of and be binding upon the
parties and their respective successors and permitted assigns. Nothing in this
Agreement, express or implied, is intended to confer on any Person other than
the parties or their respective successors and permitted assigns, the
Shareholders and other Persons expressly referred to herein, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.








34

--------------------------------------------------------------------------------




      10.9 ASSIGNABILITY


      Neither this Agreement nor any of the parties' rights hereunder shall be
assignable by any party without the prior written consent of the other parties
and any attempted assignment without such consent shall be void.


      10.10 WAIVER AND AMENDMENT


      Any term or provision of this Agreement may be waived at any time by the
party, which is entitled to the benefits thereof. The waiver by any party of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any subsequent breach. The parties may, by mutual agreement in
writing, amend this Agreement in any respect. Anytone International, Anytone and
the Shareholders hereby acknowledge their intent that this Agreement includes as
a party any holder of capital stock in Anytone International and Anytone at the
time of Closing. NEWN, Anytone International, Anytone and the Shareholders
therefore agree that this Agreement may be amended, without the further consent
of any party to this Agreement, (i) to add as a new Shareholder any existing
shareholder of Anytone International or Anytone, and (ii) to modify Schedule 1
to reflect the addition of such shareholder.


      10.11 ATTORNEYS' FEES.


      In the event of any action or proceeding to enforce the terms and
conditions of this Agreement, the prevailing party shall be entitled to an award
of reasonable attorneys' and experts' fees and costs, in addition to such other
relief as may be granted.


      10.12 SEVERABILITY.


      If any provision of this Agreement is held invalid or unenforceable by any
court of competent jurisdiction, the other provisions of this Agreement will
remain in full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.


      10.13 CONSTRUCTION.


      In executing this Agreement, the parties severally acknowledge and
represent that each: (a) has fully and carefully read and considered this
Agreement; (b) has or has had the opportunity to consult independent legal
counsel in China regarding the legal effect and meaning of this document and all
terms and conditions hereof; (c) has been afforded the opportunity to negotiate
as to any and all terms hereof; and (d) is executing this Agreement voluntarily,
free from any influence, coercion or duress of any kind. The language used in
this Agreement will be deemed to be the language chosen by the parties to
express their mutual intent, and no rule of strict construction will be applied
against any party.

 
35

--------------------------------------------------------------------------------



 
      IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto
as of the day and year first above written.
 
NEW ENERGY SYSTEMS GROUP
       
By:
 
   
Name:  
 
 
 
Title:  
 
           
SHENZHEN ANYTONE TECHNOLOGY CO., LTD.
       
By:
 
 
 
Name:  
 
   
Title:  
 
           
ANYTONE INTERNATIONAL (H.K.) CO., LTD.
       
By:
   
 
Name:  
 
   
Title:  
 
          SHAREHOLDERS:       See attached Shareholder signature pages


 
36

--------------------------------------------------------------------------------


                                 



EXHIBIT A


CERTAIN DEFINITIONS


For purposes of the Agreement (including this Exhibit A):


      “Agreement” shall mean the Share Exchange Agreement to which this Exhibit
A is attached (including all Disclosure Schedules and all Exhibits), as it may
be amended from time to time.


      “Approved Plans” shall mean a stock option or similar plan for the benefit
of employees or others, which has been approved by the shareholders of Anytone.


      “Anytone Balance Sheet” shall mean Anytone's audited balance sheet at
December 31, 2008.


      “Anytone Common Stock” shall mean the shares of common stock of Anytone.


      “Anytone International and Anytone Disclosure Schedule” shall have the
meaning specified in introduction to Article II of the Agreement.


      “Anytone International Common Stock” shall mean the shares of common stock
of Anytone International.


      “Average NEWN Stock Price” shall be US$6.60, based upon the average price
of NEWN Common Stock from October 28, 2009 through and including November 11,
2009, as reported by the OTC Bulletin Board.


      “Breach.” There shall be deemed to be a “Breach” of a representation,
warranty, covenant, obligation or other provision if there is or has been any
inaccuracy in or breach of, or any failure to comply with or perform, such
representation, warranty, covenant, obligation or other provision.


      “Certificates” shall have the meaning specified in Section 1.3 of the
Agreement.


      “NEWN” shall have the meaning specified in the first paragraph of the
Agreement.


      “NEWN Common Stock” shall mean the shares of common stock of NEWN.


      “NEWN SEC Reports” shall have the meaning specified in Section 4.6 of the
Agreement.


      “Closing” shall have the meaning specified in Section 1.5 of the
Agreement.


      “Closing Date” shall have the meaning specified in Section 1.5 of the
Agreement.


      “Code” shall have the meaning specified in the Recitals of this Agreement.

 


37

--------------------------------------------------------------------------------


 


      “Confidential Information” shall mean all nonpublic information disclosed
by one party or its agents (the “Disclosing Party”) to the other party or its
agents (the “Receiving Party”) that is designated as confidential or that, given
the nature of the information or the circumstances surrounding its disclosure,
reasonably should be considered as confidential. Confidential Information
includes, without limitation (i) nonpublic information relating to the
Disclosing Party's technology, customers, vendors, suppliers, business plans,
intellectual property, promotional and marketing activities, finances,
agreements, transactions, financial information and other business affairs, and
(ii) third-party information that the Disclosing Party is obligated to keep
confidential.


      Confidential Information does not include any information that (i) is or
becomes publicly available without breach of this Agreement, (ii) can be shown
by documentation to have been known to the Receiving Party at the time of its
receipt from the Disclosing Party, (iii) is received from a third party who, to
the knowledge of the Receiving Party, did not acquire or disclose such
information by a wrongful or tortious act, or (iv) can be shown by documentation
to have been independently developed by the Receiving Party without reference to
any Confidential Information.


      “Consent” shall mean any approval, consent, ratification, permission,
waiver or authorization (including any Governmental Authorization).


      “Disclosure Schedule Update” shall have the meaning specified in Section
4.4 of the Agreement.


      “Entity” shall mean any corporation (including any non profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, cooperative, foundation, society,
political party, union, company (including any limited liability company or
joint stock company), firm or other enterprise, association, organization or
entity.


      “Environmental Laws” shall mean any Law or other requirement relating to
the protection of the environment, health, or safety from the release or
disposal of hazardous materials.
 
 
      “Environmental Permit” means all licenses, permits, authorizations,
approvals, franchises and rights required under any applicable Environmental Law
or Order.


      “Equity Security” shall mean any stock or similar security, including,
without limitation, securities containing equity features and securities
containing profit participation features, or any security convertible into or
exchangeable for, with or without consideration, any stock or similar security,
or any security carrying any warrant, right or option to subscribe to or
purchase any shares of capital stock, or any such warrant or right.


      “Exchange Act” means the Securities Exchange Act of 1934, as amended.


      “Formation Date” means the date in which Anytone International (H.K.) Co.,
Ltd. and Shenzhen Anytone Technology Co., Ltd. were formed.










38

--------------------------------------------------------------------------------




 


      “GAAP” shall mean Generally Accepted Accounting Principles, applied on a
consistent basis.


      “Governmental Authorization” shall mean any:


            (a) permit, license, certificate, franchise, concession, approval,
consent, ratification, permission, clearance, confirmation, endorsement, waiver,
certification, designation, rating, registration, qualification or authorization
that is issued, granted, given or otherwise made available by or under the
authority of any Governmental Body or pursuant to any Law; or


            (b) right under any contract with any Governmental Body.


     “Governmental Body” shall mean any:


            (a) nation, principality, state, commonwealth, province, territory,
county, municipality, district or other jurisdiction of any nature;


            (b) federal, state, local, municipal, foreign or other government;


            (c) governmental or quasi-governmental authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, board, instrumentality, officer, official,
representative, organization, unit, body or Entity and any court or other
tribunal); or


            (d) individual, Entity or body exercising, or entitled to exercise,
any executive, legislative, judicial, administrative, regulatory, police,
military or taxing authority or power of any nature, including any court,
arbitrator, administrative agency or commissioner, or other governmental
authority or instrumentality.


      “Indebtedness” shall mean any obligation, contingent or otherwise. Any
obligation secured by a Lien on, or payable out of the proceeds of, or
production from, property of the relevant party will be deemed to be
Indebtedness.


      “Intellectual Property” means all industrial and intellectual property,
including, without limitation, all U.S. and non-U.S. patents, patent
applications, patent rights, trademarks, trademark applications, common law
trademarks, Internet domain names, trade names, service marks, service mark
applications, common law service marks, and the goodwill associated therewith,
copyrights, in both published and unpublished works, whether registered or
unregistered, copyright applications, franchises, licenses, know-how, trade
secrets, technical data, designs, customer lists, confidential and proprietary
information, processes and formulae, all computer software programs or
applications, layouts, inventions, development tools and all documentation and
media constituting, describing or relating to the above, including manuals,
memoranda, and records, whether such intellectual property has been created,
applied for or obtained anywhere throughout the world.














39

--------------------------------------------------------------------------------



 
      “Knowledge.” A corporation shall be deemed to have “knowledge” of a
particular fact or matter only if a director or officer of such corporation has,
had or should have had actual knowledge of such fact or matter.


      “Laws” means, with respect to any Person, any U.S. or non-U.S. federal,
national, state, provincial, local, municipal, international, multinational or
other law (including common law), constitution, statute, code, ordinance, rule,
regulation or treaty applicable to such Person.


      “Lien” shall mean any mortgage, pledge, security interest, encumbrance,
lien or charge, right of first refusal, encumbrance or other adverse claim or
interest of any kind, including, without limitation, any conditional sale or
other title retention agreement, any lease in the nature thereof and the filing
of or agreement to give any financing statement under the Uniform Commercial
Code of any jurisdiction and including any lien or charge arising by Law.


      “Material Adverse Effect” means any change, effect or circumstance which,
individually or in the aggregate, would reasonably be expected to (a) have a
material adverse effect on the business, assets, financial condition or results
of operations of the affected party, in each case taken as a whole, or (b)
materially impair the ability of the affected party to perform its obligations
under this Agreement and the Transaction Agreements, excluding any change,
effect or circumstance resulting from (i) the announcement, pendency or
consummation of the transactions contemplated by this Agreement, (ii) changes in
the United States securities markets generally, or (iii) changes in general
economic, currency exchange rate, political or regulatory conditions in
industries in which the affected party operates.


      “Material Contract” means any and all agreements, contracts, arrangements,
understandings, leases, commitments or otherwise, providing for potential
payments by or to the company in excess of US$10,000, and the amendments,
supplements and modifications thereto.


      “Order” shall mean any award, decision, injunction, judgment, order,
ruling, subpoena, or verdict entered, issued, made, or rendered by any
Governmental Body.


      “Ordinary Course of Business” shall mean an action taken by Anytone
International or Anytone if (i) such action is taken in normal operation,
consistent with past practices, (ii) such action is not required to be
authorized by the Shareholders, Board of Directors or any committee of the Board
of the Directors or other governing body of Anytone International or Anytone and
(iii) does not require any separate or special authorization or consent of any
nature by any Governmental Body or third party.


























40

--------------------------------------------------------------------------------



 
      “Permitted Liens” shall mean (a) Liens for Taxes not yet payable or in
respect of which the validity thereof is being contested in good faith by
appropriate proceedings and for the payment of which the relevant party has made
adequate reserves; (b) Liens in respect of pledges or deposits under workmen's
compensation laws or similar legislation, carriers, warehousemen, mechanics,
laborers and material men and similar Liens, if the obligations secured by such
Liens are not then delinquent or are being contested in good faith by
appropriate proceedings conducted and for the payment of which the relevant
party has made adequate reserves; and (c) statutory Liens incidental to the
conduct of the business of the relevant party which were not incurred in
connection with the borrowing of money or the obtaining of advances or credits
and that do not in the aggregate materially detract from the value of its
property or materially impair the use thereof in the operation of its business.


      “Person” shall mean any individual, Entity or Governmental Body.


      “Pre-Closing Period” shall mean the period commencing as of the date of
the Agreement and ending on the Closing Date.


      “Proceeding” shall mean any action, suit, litigation, arbitration,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding and any informal proceeding), prosecution, contest,
hearing, inquiry, inquest, audit, examination or investigation, commenced,
brought, conducted or heard by or before, or otherwise has involved, any
Governmental Body or any arbitrator or arbitration panel.


      “Representatives” of a specified party shall mean officers, directors,
employees, attorneys, accountants, advisors and representatives of such party,
including, without limitation, all subsidiaries of such specified party, and all
such Persons with respect to such subsidiaries. The Related Persons of Anytone
International or Anytone shall be deemed to be “Representatives” of Anytone
International or Anytone, as applicable.


      “SEC” shall mean the Securities and Exchange Commission.


      “Securities Act” shall mean the Securities Act of 1933, as amended.


      “Taxes” shall mean all foreign, federal, state or local taxes, charges,
fees, levies, imposts, duties and other assessments, as applicable, including,
but not limited to, any income, alternative minimum or add-on, estimated, gross
income, gross receipts, sales, use, transfer, transactions, intangibles, ad
valorem, value-added, franchise, registration, title, license, capital, paid-up
capital, profits, withholding, payroll, employment, unemployment, excise,
severance, stamp, occupation, premium, real property, recording, personal
property, federal highway use, commercial rent, environmental (including, but
not limited to, taxes under Section 59A of the Code) or windfall profit tax,
custom, duty or other tax, governmental fee or other like assessment or charge
of any kind whatsoever, together with any interest, penalties or additions to
tax with respect to any of the foregoing; and “Tax” means any of the foregoing
Taxes.














41

--------------------------------------------------------------------------------












      “Tax Group” shall mean any federal, state, local or foreign consolidated,
affiliated, combined, unitary or other similar group of which Anytone
International or Anytone is now or was formerly a member.


      “Tax Return” shall mean any return, declaration, report, claim for refund
or credit, information return, statement or other similar document filed with
any Governmental Body with respect to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.


      “Transactional Agreements” shall mean this Agreement and any other
documents required for the closing of the transactions contemplated hereby.




















































42

--------------------------------------------------------------------------------


 


SCHEDULE 1


ANYTONE INTERNATIONAL SHAREHOLDERS
 
 
 
Name and Address
Number of Shares of
Anytone International
Number of Shares of
NEW ENERGY SYSTEMS Group
GoldRiver Industrial Holding Limited
Room 806, Decheng Building, No 20, Queens E. Blvd., Hong Kong, China
 
1,080,000
 
1,078,182
Xiaohong Peng
501, Building A, Lixin Village, Xuefu Rd., Nanshan District, Shenzhen City,
Guangdong Province, China
648,000
646,909
Ruizheng Cheng
2C-502, Yude Juayuan, Nanshan District, Shenzhen City, Guangdong Province, China
684,000
682,848
Siqiang Qiu
No. 246, Building 852, Guihuashu Village, Lushui Lake, Chibi City, Hubei
Province, China
360,000
359,394
Qiong Wang
No. 97, Heibei Blvd, Chimagang, Chibi City, Hubei Province, China
360,000
359,394
Liang Lei
505, No. 3, Keyuan N. Kingyu Rd., Nanshan District, Shenzhen City, Guangdong
Province, China
360,000
359,394
ChauYueh Jen
Room 303, Dongme Center, No. 45, Des Voeux Rd Central, Hong Kong, China
108,000
107,818
Total
3,600,000
3,593,939







ANYTONE OWNERS




Name and address
% of Registered Capital
Registered Capital (RMB)
Registered Capital (USD)
Dongrong Xu
701, Building D, Lixin Village, Xuefu Rd., Nanshan District, Shenzhen City,
Guangdong Province, China
85%
3,060,000
448,188
Zaoxian Fang
No. 75-16, Continental Manor, Flower Lake, Huangshigang District, Huibei
Province, China
15%
540,000
79,092
Total
100%
3,600,000
527,280



 
43

--------------------------------------------------------------------------------


 
SCHEDULE 2


ANYTONE INTERNATIONAL AND ANYTONE DISCLOSURE SCHEDULE


 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


 
COUNTERPART SIGNATURE PAGE


SHARE EXCHANGE AGREEMENT
AMONG
NEW ENERGY SYSTEMS GROUP,
ANYTONE INTERNATIONAL (H.K.) CO., LTD
SHENZHEN ANYTONE TECHNOLOGY CO., LTD.
AND THE SHAREHOLDERS NAMED THEREIN


      A. The undersigned shareholder of ANYTONE INTERNATIONAL (H.K.) CO., LTD
(“Anytone International”) desires to enter into the Share Exchange Agreement
dated November  , 2009 (the “Agreement”), among NEW ENERGY SYSTEMS GROUP,
Anytone International, Shenzhen Anytone TECHNOLOGY CO., LTD. (“Anytone”) and the
Shareholders of Anytone International named therein, a copy of which has been
delivered to the undersigned.


      B. The undersigned hereby adopts, accepts and agrees to all of the terms
and provisions of the Agreement.


      C. This Counterpart Signature Page has been executed by the undersigned
Shareholder. The parties to the Agreement are hereby authorized to attach this
Counterpart Signature Page to a copy of the Agreement, together with executed
Counterpart Signature Pages of the other Shareholders. The undersigned agrees
that when this Counterpart Signature Page has been appended to the Agreement,
the Agreement shall thereupon become a binding agreement between the
undersigned, NEWN, Anytone International, Anytone and other Shareholders who
have executed similar Counterpart Signature Pages, enforceable against the
undersigned in accordance with its terms, without further action by the
undersigned.


      IN WITNESS WHEREOF, the undersigned has executed and delivered this
Counterpart Signature Page as of the _____ day of November 2009.


                                        SHAREHOLDER:


                                        By: ______________________________
                                        Name: ____________________________


 
   Number of Shares owned: ____________________________
 